Exhibit 10.1

SECOND AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

Dated as of March 31, 2017

among

PARLEX 2 FINANCE, LLC,

PARLEX 2A FINCO, LLC,

PARLEX 2 UK FINCO, LLC,

PARLEX 2 EUR FINCO, LLC,

and any other Person when such Person joins as a Seller under

this Agreement from time to time

individually and/or collectively, as the context requires, as Seller,

and

CITIBANK, N.A.,

as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

APPLICABILITY

     1  

2.

 

DEFINITIONS

     1  

3.

 

INITIATION; CONFIRMATION; TERMINATION; FEES

     29  

4.

 

MARGIN MAINTENANCE

     35  

5.

 

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

     40  

6.

 

SECURITY INTEREST

     43  

7.

 

PAYMENT, TRANSFER AND CUSTODY

     44  

8.

 

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

     48  

9.

 

INTENTIONALLY OMITTED

     49  

10.

 

REPRESENTATIONS

     49  

11.

 

NEGATIVE COVENANTS OF SELLER

     54  

12.

 

AFFIRMATIVE COVENANTS OF SELLER

     55  

13.

 

SINGLE-PURPOSE ENTITY

     58  

14.

 

EVENTS OF DEFAULT; REMEDIES

     59  

15.

 

SINGLE AGREEMENT

     65  

16.

 

RECORDING OF COMMUNICATIONS

     65  

17.

 

NOTICES AND OTHER COMMUNICATIONS

     65  

18.

 

ENTIRE AGREEMENT; SEVERABILITY

     66  

19.

 

NON-ASSIGNABILITY

     66  

20.

 

GOVERNING LAW

     67  

21.

 

NO WAIVERS, ETC.

     67  

22.

 

USE OF EMPLOYEE PLAN ASSETS

     68  

23.

 

INTENT

     68  

24.

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

     70  

25.

 

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     70  

26.

 

NO RELIANCE

     71  

27.

 

INDEMNITY

     72  

28.

 

DUE DILIGENCE

     72  

29.

 

SERVICING

     73  

30.

 

MISCELLANEOUS

     74  

31.

 

TAXES

     75  

32.

 

JOINT AND SEVERAL OBLIGATIONS

     78  

 

-1-



--------------------------------------------------------------------------------

ANNEXES AND EXHIBITS

ANNEX I

 

Names and Addresses for Communications between Parties and Wire Instructions

SCHEDULE I

 

Prohibited Transferees

EXHIBIT I

 

Form of Confirmation

EXHIBIT II

 

Authorized Representatives of Seller

EXHIBIT III

 

Form of Custodial Delivery

EXHIBIT IV

 

Eligible Loan Due Diligence Checklist

EXHIBIT V-A

 

Form of Power of Attorney for U.S. Purchased Loans

EXHIBIT V-B

 

Form of Power of Attorney for Foreign Purchased Loans

EXHIBIT VI

 

Representations and Warranties Regarding Each Individual Purchased Loan

EXHIBIT VII

 

Collateral Tape

EXHIBIT VIII

 

Form of Transaction Request

EXHIBIT IX

 

Form of Request for Margin Excess

EXHIBIT X

 

Form of Irrevocable Direction Letter

EXHIBIT XI

 

Form of Joinder Agreement

EXHIBIT XII

 

Form of Facility Asset Chart

 

-2-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of March 31,
2017, by and among PARLEX 2 FINANCE, LLC, a Delaware limited liability company
(“Parlex 2”), PARLEX 2A FINCO, LLC, a Delaware limited liability company
(“Parlex 2A”), PARLEX 2 UK FINCO, LLC, a Delaware limited liability company
(“Parlex 2 UK”), PARLEX 2 EUR FINCO, LLC, a Delaware limited liability company
(“Parlex 2 EUR”, and together with Parlex 2, Parlex 2A, Parlex 2 UK and any
other Person when such Person joins as a Seller hereunder from time to time,
individually and/or collectively as the context may require, “Seller”) and
CITIBANK, N.A., a national banking association (“Buyer”).

 

1. APPLICABILITY

From time to time during the Facility Availability Period, the parties hereto
may enter into transactions in which Seller agrees to transfer to Buyer
Purchased Loans against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller such Purchased Loans at a date certain,
against the transfer of funds by Seller. Each such transaction shall be referred
to herein as a “Transaction” and, unless otherwise agreed in writing, shall be
governed by this Agreement, including any supplemental terms or conditions
contained in any exhibits identified herein as applicable hereunder.

This Agreement amends, restates and replaces in its entirety that certain
Amended and Restated Master Repurchase Agreement, dated as of July 28, 2014 (the
“First Amendment and Restatement Date”), by and among Parlex 2, Parlex 2A and
Buyer, as amended by that certain First Amendment to Amended and Restated Master
Repurchase Agreement, dated as of July 28, 2016, by and among Parlex 2, Parlex
2A and Buyer (collectively, the “Original Agreement”). Seller and Buyer
acknowledge and agree that the Original Agreement shall be void and of no force
or effect from and after the date hereof. All Transactions (as defined in the
Original Agreement) outstanding under the Original Agreement as of the Second
Amendment and Restatement Date shall be deemed to be Transactions (as defined in
this Agreement) outstanding under this Agreement and all Confirmations (as
defined in the Original Agreement) under the Original Agreement as of the Second
Amendment and Restatement Date shall be deemed to be Confirmations under this
Agreement (and, accordingly, in each case, subject to the terms and conditions
hereof) and all references in any Transaction Document (including, without
limitation, any and all Confirmations and assignment documentation executed
pursuant to the Original Agreement) to “the Agreement” or any similar
formulation intended to refer to the Original Agreement shall be deemed to be
references to this Agreement.

 

2. DEFINITIONS

“Accelerated Repurchase Date” shall have the meaning specified in Section
14(b)(i) of this Agreement.

“Acceptable Attorney” means (i) Ropes & Gray LLP, (ii) a firm of solicitors
regulated by the Solicitors Regulation Authority (with respect to any Foreign
Purchased Loan secured by Mortgaged Property located in England) reasonably
acceptable to Buyer or (iii) any other attorney-at-law or law firm reasonably
acceptable to Buyer, or notary (if required in the relevant jurisdiction) that
has, in the case of each of (i), (ii) and (iii) herein, delivered at Seller’s
request an Attorney’s Bailee Letter, as applicable.

 

-1-



--------------------------------------------------------------------------------

“Accepted Servicing Practices” shall have the meaning given to such term in the
Servicing Agreement (or, if not defined therein, shall mean with respect to any
Purchased Loan, those mortgage servicing practices of prudent mortgage lending
institutions which service whole mortgage loans (and senior interests in whole
mortgage loans) in the jurisdiction where the related Mortgaged Property is
located).

“Account Security Agreement” shall mean, with respect to a Foreign Purchased
Loan, an agreement creating security over a bank account maintained by the
related Mortgagor.

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its assets or property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect which (i) results in the
entry of an order for relief or (ii) is not dismissed within 90 days, (b) the
appointment by a court having jurisdiction over such Person or any substantial
part of its assets or property, of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, administration or similar official for such Person or for
any substantial part of its assets or property and such appointment shall remain
unstayed and in effect for a period of 90 days, (c) an order by a court having
jurisdiction over such Person or any substantial part of its assets or property
ordering the winding up or liquidation of such Person’s affairs, and such order
shall remain unstayed and in effect for a period of 90 days, (d) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, (e) the consent by such Person to the entry of
an order for relief in an involuntary case under any Insolvency Law, (f) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its assets or property, (g) the
making by such Person of any general assignment for the benefit of creditors, or
(h) the admission in writing in connection with a legal proceeding of the
inability of such Person to pay its debts generally as they become due.

“Actual Knowledge” shall mean, as of any date of determination, the then current
actual knowledge of Stephen Plavin, Thomas C. Ruffing and Douglas Armer, without
duty of further inquiry or investigation; provided, that if any such individual
ceases to be an officer of or in the employ of Seller and/or Guarantor after the
date of this Agreement in a capacity comparable to the capacity occupied as of
the date of this Agreement, then Seller shall designate promptly another
individual reasonably acceptable to Buyer for purposes of satisfying this
definition.

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person.

“Agreement” shall mean this Second Amended and Restated Master Repurchase
Agreement, dated as of the date first set forth above, by and among Parlex 2,
Parlex 2A, Parlex 2 UK, Parlex 2 EUR and Citibank, N.A., as such agreement may
be amended, modified, supplemented, and/or restated and in effect from time to
time.

“Alternative Rate” shall have the meaning specified in Section 3(g) of this
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Applicable Currency” means U.S. Dollars, Pounds Sterling, Euro or such other
currency permitted by Buyer, in its sole discretion, as applicable.

“Applicable Spread” shall mean, with respect to each Transaction:

(i)    so long as no Event of Default shall have occurred and be continuing, the
number of basis points (i.e., 1 basis point equals 0.01%) determined in
accordance with the Pricing Matrix, and confirmed in the related Confirmation;
or

(ii)    after the occurrence and during the continuance of an Event of Default,
the applicable incremental per annum rate described in clause (i) of this
definition, as applicable, plus 400 basis points (4.00%).

It is understood and agreed that no improvement or decline in the LTV (Loan UPB)
after the applicable Purchase Date for a Purchased Loan shall result in any
adjustment to the Applicable Spread for such Purchased Loan.

“Applicable Standard of Discretion” shall mean: (a) at any time the Maximum LTV
(Purchase Price) of a Purchased Loan is less than or equal to the LTV (Loan UPB)
of such Purchased Loan as of the Purchase Date, Buyer’s commercially reasonable
discretion, and (b) at any time the Maximum LTV (Purchase Price) of a Purchased
Loan is greater than the LTV (Loan UPB) of such Purchased Loan as of the
Purchase Date, Buyer’s sole discretion.

“Appraisal” shall mean an Appraisal Regime-compliant appraisal addressed to
Buyer, Seller or Guarantor, and the successors and assigns of the addressee
(and, if not addressed to Buyer, containing reliance language acceptable to
Buyer, which language shall be made available by Seller to and approved by Buyer
prior to the applicable Purchase Date) and reasonably satisfactory to Buyer of
the related Mortgaged Property from a third party appraiser.

“Appraisal Regime” shall mean: (a) with respect to U.S. Purchased Loans, FIRREA,
and (b) with respect to Foreign Purchased Loans, RICS or its equivalent in any
applicable jurisdiction, as applicable.

“ARD Loan” shall mean any loan that provides that if the unamortized principal
balance thereof is not repaid by a date certain set forth in the related loan
documents, such loan will accrue additional interest at the rate specified in
the related Mortgage Note and the related Mortgagor is required to apply certain
excess monthly cash flow generated by the related Mortgaged Property to the
repayment of the outstanding principal balance on such Mortgage Loan.

“Assignment Documents in Blank” shall mean, for each Purchased Loan, the
(i) allonge in blank (in the case of a U.S. Purchased Loan), (ii) Transfer
Certificate duly executed by Seller or transferor (howsoever described) with the
name of the transferee (howsoever described) and dated in blank (in the case of
a Foreign Purchased Loan), (iii) omnibus assignment in blank,

 

-3-



--------------------------------------------------------------------------------

(iv) Assignment of Mortgage in blank, (v) assignment of Assignment of Leases in
blank, and/or (vi) equivalent of each of the foregoing (except with respect to
the Transfer Certificate referenced in clause (ii) herein, for which there shall
be no equivalent) in the relevant non-U.S. jurisdiction and where so required by
Buyer, duly executed by Seller with the name of the transferee or assignee
(howsoever described) and dated in blank (in the case of a Foreign Purchased
Loan).

“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Mortgaged
Property is located to reflect the assignment of leases, subject to the terms,
covenants and provisions of this Agreement.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment and pledge of the Mortgage,
subject to the terms, covenants and provisions of this Agreement.

“Attorney’s Bailee Letter” shall mean a letter from an Acceptable Attorney, in
form and substance reasonably acceptable to Buyer, wherein such Acceptable
Attorney in possession of a Purchased Loan File (i) acknowledges receipt of such
Purchased Loan File, (ii) confirms that such Acceptable Attorney is holding the
same as bailee (in the case of U.S. Purchased Loans) or agent (in the case of
Foreign Purchased Loans), as applicable, of Buyer under such letter and
(iii) agrees that such Acceptable Attorney shall deliver such Purchased Loan
File to the Custodian by not later than the third (3rd) Business Day following
the Purchase Date for the related Purchased Loan.

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
§ 101, et seq.), as amended, modified or replaced from time to time.

“Blocked Account Agreement” shall mean, individually or collectively, as the
context may require, (i) that certain Deposit Account Control Agreement, dated
as of June 12, 2013, among Buyer, Parlex 2, Servicer and the Depository,
relating to the Cash Management Account established by Parlex 2, as the same may
be amended, modified and/or restated from time to time, (ii) that certain
Deposit Account Control Agreement, dated as of January 31, 2014, among Buyer,
Parlex 2A, Servicer and the Depository, relating to the Cash Management Account
established by Parlex 2A, as the same may be amended, modified and/or restated
from time to time, (iii) that certain Deposit Account Control Agreement, dated
as of the Second Amendment and Restatement Date, among Buyer, Parlex 2 UK,
Servicer and the Depository, relating to the Cash Management Account established
by Parlex 2 UK, as the same may be amended, modified and/or restated from time
to time, (iv) that certain Deposit Account Control Agreement, dated as of the
Second Amendment and Restatement Date, among Buyer, Parlex 2 EUR, Servicer and
the Depository, relating to the Cash Management Account established by Parlex 2
EUR, as the same may be amended, modified and/or restated from time to time, and
(v) each additional Deposit Account Control Agreement entered into among a new
Seller admitted to this Agreement pursuant to a Joinder Agreement, Buyer,
Servicer and the Depository and relating to a Cash Management Account
established pursuant to this Agreement by such new Seller, as the same may be
amended, modified and/or restated from time to time.

 

-4-



--------------------------------------------------------------------------------

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) a day
on which the New York Stock Exchange or Federal Reserve Bank of New York is
authorized or obligated by law or executive order to be closed and (iii) a day
on which commercial banks in the States of New York, Pennsylvania, Kansas or
Minnesota or in London, England, or, as it relates to a specific Foreign
Purchased Loan, the relevant non-U.S. jurisdiction in which the Mortgaged
Property securing the related Foreign Purchased Loan is located or the laws of
which otherwise govern the Purchased Loan Documents relating to the subject
Foreign Purchased Loan (or as otherwise designated in the Purchased Loan
Documents relating to the subject Foreign Purchased Loan and stated in the
related Confirmation) are authorized or obligated by law or executive order to
be closed. When used with respect to a Pricing Rate Determination Date,
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in London, England are closed for interbank or foreign exchange
transactions.

“Buyer” shall mean Citibank, N.A., or any successor or assign.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

“Cash Management Account” shall mean, individually or collectively, as the
context may require, with respect to each Seller, a segregated interest bearing
account, in the name of such Seller for the benefit of Buyer, established at the
Depository and subject to a Blocked Account Agreement.

“Change of Control” shall mean any of the following events shall have occurred
without the prior approval of Buyer:

(i)    Guarantor shall no longer own, directly or indirectly, 100% of the
ownership interest in Seller and Control, directly or indirectly, Seller;

(ii)    any merger, reorganization or consolidation of Guarantor where Guarantor
is not the surviving entity; or

(iii)    any conveyance, transfer, lease or disposal of all or substantially all
assets of any Seller or Guarantor to any Person or entity other than an
Affiliate of such entity.

 

-5-



--------------------------------------------------------------------------------

“Code” shall mean The Internal Revenue Code of 1986 and the regulations
promulgated and rulings issued thereunder, in each case as amended, modified or
replaced from time to time.

“Collateral” shall have the meaning specified in Section 6 of this Agreement.

“Collateral Tape” shall mean, with respect to each Eligible Loan, the tape
containing the fields of information set forth in Exhibit VII attached hereto
and any other similar information with respect to a Foreign Purchased Loan.

“Column A” shall have the meaning specified in the definition of Facility Asset
Chart.

“Column B” shall have the meaning specified in the definition of Facility Asset
Chart.

“Column C” shall have the meaning specified in the definition of Facility Asset
Chart.

“Column D” shall have the meaning specified in the definition of Facility Asset
Chart.

“Column E” shall have the meaning specified in the definition of Facility Asset
Chart.

“Concentration Limit” shall mean, unless otherwise agreed to in writing by Buyer
(including, without limitation, in a Confirmation), the test that shall be
satisfied at any applicable date of determination, if: (i) with respect to U.S.
Purchased Loans, (x) the aggregate outstanding Purchase Price with respect to
all U.S. Purchased Loans which are participation interests shall not exceed 33%
of the Facility Amount for U.S. Purchased Loans and (y) the outstanding Purchase
Price with respect to any single U.S. Purchased Loan shall not exceed 25% of the
Facility Amount for U.S. Purchased Loans, and (ii) with respect to Foreign
Purchased Loans, (x) the aggregate outstanding Purchase Price with respect to
all Foreign Purchased Loans which are participation interests shall not exceed
33% of the Facility Amount for Foreign Purchased Loans and (y) the outstanding
Purchase Price with respect to any single Foreign Purchased Loan shall not
exceed 30% of the Facility Amount for Foreign Purchased Loans.

“Confirmation” shall have the meaning specified in Section 3(b) of this
Agreement.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities or by contract and “Controlling” and
“Controlled” shall have meanings correlative thereto.

“Current Appraisal” shall mean, as of any date of determination, an Appraisal
approved by Buyer dated within six (6) months (or such greater number of months
as Buyer may approve in its sole discretion) of such date of determination.

“Custodial Agreement” shall mean, individually or collectively, as the context
may require, (i) that certain Amended and Restated Custodial Agreement, dated as
of the Second

 

-6-



--------------------------------------------------------------------------------

Amendment and Restatement Date, among the Custodian, Sellers and Buyer, as the
same may be further amended, modified and/or restated from time to time, and
(ii) each additional Custodial Agreement entered into among a new Seller
admitted to this Agreement pursuant to a Joinder Agreement, the Custodian and
Buyer, as the same may be amended, modified and/or restated from time to time.

“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Loan Schedule and the Purchased Loan File to Buyer or its designee
(including the Custodian) pursuant to Section 7 hereof, a form of which is
attached hereto as Exhibit III.

“Custodian” shall mean U.S. Bank, National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

“Debt Yield (Loan UPB)” shall mean, with respect to each Purchased Loan or
proposed Purchased Loan, as of any date of determination, the net cash flow debt
yield equal to the percentage equivalent of the quotient obtained by dividing
(a) the in place underwritten net cash flow of the related Mortgaged Property,
as determined by Buyer in its good faith business judgment, by (b) the unpaid
principal balance of such Purchased Loan or proposed Purchased Loan, as
applicable, on such date of determination.

“Debt Yield (Purchase Price)” shall mean, with respect to each Purchased Loan,
as of any date of determination, the net cash flow debt yield equal to the
percentage equivalent of the quotient obtained by dividing (a) the in place
underwritten net cash flow of the related Mortgaged Property, as determined by
Buyer in its good faith business judgment, by (b) the outstanding Purchase Price
of such Purchased Loan on such date of determination.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defeasance” shall have the meaning specified in Exhibit VI.

“Depository” shall mean PNC Bank, or any successor Depository appointed by
Seller with the prior written consent of Buyer (which consent shall not be
unreasonably withheld or delayed).

“Due Diligence Package” shall mean: (i) the Collateral Tape, (ii) the items on
the Eligible Loan Due Diligence Checklist, in each case to the extent applicable
and (iii) such other documents or information as Buyer or its counsel shall
reasonably deem necessary.

“Early Repurchase Date” shall have the meaning specified in Section 3(d) of this
Agreement.

“Eligible Loan Due Diligence Checklist” shall mean the due diligence materials
set forth in Exhibit IV attached hereto and any other similar information with
respect to a Foreign Purchased Loan.

 

-7-



--------------------------------------------------------------------------------

“Eligible Loans” shall mean fixed or floating rate whole mortgage loans (“Whole
Loans”) or senior interests (including “A” notes in an “A/B” note structure) in
such Whole Loans (“Senior Interests”) or participation interests in such Whole
Loans or Senior Interests which are (1) denominated in an Applicable Currency
and (2) secured by stabilized or un-stabilized multi-family or commercial
properties (including, but not limited to, office, retail, industrial and hotel
properties, but excluding, with respect to potential Foreign Purchased Loans,
development and heavy restructuring facilities), which have been approved by
Buyer in its sole discretion as a Purchased Loan and which satisfy all of the
following criteria as of the applicable Purchase Date:

(a) the Debt Yield (Loan UPB) is equal to or greater than 6.00%,

(b) the LTV (Loan UPB) is 75.00% or less (or such higher percentage as Buyer may
agree to in its sole discretion),

(c) the LTV (Aggregate Loan UPB) is 80.00% or less,

(d) a term of not more than five (5) years, and

(e) in the event the maturity date of the subject Whole Loan or Senior Interests
(or participation interests therein) shall be later than three (3) years
(inclusive of all extension terms) after the expiration of the Facility
Availability Period, then the conditions precedent to the exercise of any option
that would extend the maturity date of such Whole Loan or Senior Interests (or
participation interests therein) beyond such three (3) year period shall include
extension conditions satisfactory to Buyer, including but not limited to,
enhanced credit metrics relative to those in place at the time of such Purchased
Loan’s origination.

Eligible Loans shall also include such other loans and debt instruments (or
interests in such loans and debt instruments) as Buyer may approve from time to
time in its sole discretion, subject to terms and conditions and document
delivery requirements as may be established by Buyer.

“Environmental Law” shall mean, any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

-8-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302 of ERISA and Section 412 of the Code and the lien
created under Section 303(k) of ERISA and Section 430(k) of the Code, described
in Section 414(m) or (o) of the Code of which Seller is a member.

“ESA” shall have the meaning specified in Exhibit VI.

“EURIBOR” shall mean, with respect to each Pricing Rate Period, the Euro
interbank offered rate administered by the European Money Markets Institute (or
any other person which takes over the administration of that rate), for a three
month period, that appears (a) on page EURIBOR01 of the Thomson Reuters screen
(or any replacement Thomson Reuters page which displays that rate) or (b) on the
appropriate page of such other information service which publishes that rate
from time to time in place of Thomson Reuters, in each case as of 11:00 a.m.,
Brussels time, on the related Pricing Rate Determination Date (the “EURIBOR
Screen Rate”). If such page or service ceases to be available, Buyer may specify
another page or service displaying the relevant rate after consultation with
Seller.

If the EURIBOR Screen Rate is not available, Buyer shall request the principal
London office of the Reference Banks to provide (i) (other than where clause
(ii) below applies) the rate at which the relevant Reference Bank believes one
prime bank is quoting to another prime bank for interbank term deposits in euro
within the Participating Member States for amounts of not less than the
Repurchase Price of the applicable Transaction for the three month period; or
(ii) if different, the rate (if any and applied to the relevant Reference Bank
and the three month period) which contributors to the EURIBOR Screen Rate are
asked to submit to the relevant administrator, in each case, as of 11:00 a.m.,
Brussels time, on the related Pricing Rate Determination Date.

If at least one such offered quotation is provided, EURIBOR with respect to the
relevant Pricing Rate Period related to a Foreign Purchased Loan (GBP) shall be
(i) where more than one offered quotation is provided by the Reference Banks,
the arithmetic mean (rounded upwards to four decimal places) of all of such
offered quotations or (ii) where only one offered quotation is provided by the
Reference Banks, such offered quotation (rounded upwards to four decimal
places).

If at or about noon, London time, on the related Pricing Rate Determination
Date, no Reference Banks have provided quotations, then EURIBOR with respect to
the relevant Pricing Rate Period related to a Foreign Purchased Loan (GBP) shall
be the rate determined by Buyer, as a percentage rate per annum, of the cost to
Buyer of funding an amount not less than the Repurchase Price for the applicable
Transaction from whatever source it may reasonably select.

EUBIROR shall be determined by Buyer or its agent, which determination shall be
conclusive absent manifest error. If the calculation of EURIBOR with respect to
a Pricing Rate Period results in a EURIBOR rate of less than zero (0), EURIBOR
shall be deemed to be zero (0) for all purposes of this Agreement with respect
to such Pricing Rate Period.

 

-9-



--------------------------------------------------------------------------------

“EURIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to
a Transaction for which EURIBOR is the applicable Pricing Rate, a rate per annum
determined for such Pricing Rate Period in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

 

EURIBOR

     1 – Reserve Requirement   

“EURIBOR Screen Rate” shall have the meaning set forth in the definition of
EURIBOR.

“Euros” and “€ ” shall mean the lawful currency of the member states of the
European Union that have adopted and retain the single currency in accordance
with the Treaty establishing the European Community, as amended from time to
time; provided that if any member state or states ceases to have such single
currency as its lawful currency (such member state(s) being the “Exiting
State(s)”), Euro and € shall, for the avoidance of doubt, mean for all purposes
of this Agreement the single currency adopted and retained as the lawful
currency of the remaining member states and shall not include any successor
currency introduced by the Exiting State(s).

“Euro Amount” shall mean, with respect to any Foreign Purchased Loan which is
not a Foreign Purchased Loan (EUR), as of any date of determination, the then
outstanding Purchase Price for such Foreign Purchased Loan converted into Euro
at the applicable Purchase Date Spot Rate (EUR).

“Event of Default” shall have the meaning specified in Section 14(a) of this
Agreement.

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to payment to Buyer or required to be withheld or deducted from such
payment, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Taxes imposed on or measured by net worth (however denominated)
and branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Transactions pursuant to a
law in effect on the date on which such Party (i) acquires such interest in the
Transactions or (ii) changes its principal office or the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 31, amounts with respect to such Taxes were payable either to such
Buyer’s assignor immediately before such Buyer became a party hereto or to such
Buyer immediately before it changed the office from which it books the
Transactions, (c) Taxes attributable to Buyer’s failure to comply with
Section 31 of this Agreement, (d) Taxes attributable to Buyer’s failure to
comply with its obligations under Sections 19(c), 19(d) or 23(i) of this
Agreement, (e) any withholding Taxes imposed under FATCA, (f) any U.S. federal
backup withholding Taxes imposed under Section 3406 of the Code, and (g) any
interest, additions to tax or penalties in respect of the foregoing.

 

-10-



--------------------------------------------------------------------------------

“Exit Fee” shall have the meaning specified in the Fee Agreement.

“Extension Fee” shall have the meaning specified in the Fee Agreement.

“Facility Amount” shall mean: (x) with respect to U.S. Purchased Loans,
$500,000,000 and (y) with respect to Foreign Purchased Loans, € 250,000,000 (it
being understood that whenever this Agreement refers to any calculation in
respect of the Facility Amount for Foreign Purchased Loans, calculations of any
applicable amount with respect to a Foreign Purchased Loan which is not a
Foreign Purchased Loan (EUR) shall be based on the Euro Amount of such Foreign
Purchased Loan).

“Facility Asset Chart” shall mean a chart in the form of Exhibit XII to this
Agreement setting forth, as of any date of determination, with respect to each
Purchased Loan, (i) the current outstanding Purchase Price (under the heading
“Current Outstanding Buyer Purchase Prices” and referred to herein as “Column
A”), (ii) the current Margin Excess (Other) (under the heading “Current Margin
Excess (Other)” and referred to herein as “Column B”), (iii) the available
Margin Excess (Future Funding) (under the heading “Adjusted Margin Excess
(Future Fundings)” and referred to herein as “Column C”), (iv) the Maximum
Purchase Price (under the heading “Total of A, B, C” and referred to herein as
“Column D”), and (v) the potentially available Margin Excess (Future Funding)
(under the heading “Potential Margin Excess (Future Fundings)” and referred to
herein as “Column E”).

“Facility Availability Period” shall mean the period commencing on June 12, 2013
and ending on April 1, 2020 (or if such day is not a Business Day, the next
succeeding Business Day). Notwithstanding anything herein to the contrary, at
any time during the Facility Availability Period, Seller may request an
extension of the Facility Availability Period which extension shall be in
Buyer’s sole discretion and subject to terms and conditions determined by Buyer
in its sole discretion.

“Facility Expiration Date” shall mean the last day of the Facility Availability
Period; provided, that the Facility Expiration Date shall be extendible by
Seller on an annual basis thereafter (i.e. for consecutive twelve (12) month
periods), subject to the following:

(a) Seller delivers to Buyer a written request of the extension of the Facility
Expiration Date no earlier than ninety (90) nor later than thirty (30) days
before the then current Facility Expiration Date,

(b) no Default or Event of Default has occurred and is continuing on the date
the request to extend is delivered or on the then current Facility Expiration
Date,

(c) no Margin Deficit exists that has not been satisfied,

(d) the Concentration Limit is satisfied on the date the request to extend is
delivered and on the then current Facility Expiration Date (except to the extent
waived or otherwise approved by Buyer), and

(e) Seller shall have paid to Buyer the Extension Fee on or before the then
current Facility Expiration Date.

 

-11-



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and, for the avoidance of
doubt, any agreements entered into pursuant to any of the foregoing.

“FCA Regulations” shall have the meaning specified in Section 23(a) of this
Agreement.

“FDIA” shall have the meaning specified in Section 23(f) of this Agreement.

“FDICIA” shall have the meaning specified in Section 23(g) of this Agreement.

“Fee Agreement” shall mean: (i) that certain Fourth Amended and Restated Fee
Letter, dated as of the Second Amendment and Restatement Date, between Seller
and Buyer, as the same may be amended, modified and/or restated from time to
time (including through a Joinder Agreement), and (ii) each additional Fee
Letter entered into among a new Seller admitted to this Agreement pursuant to a
Joinder Agreement, the Custodian and Buyer, as the same may be amended, modified
and/or restated from time to time.

“Filings” shall have the meaning specified in Section 6.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“FIRREA” shall mean the Financial Institutions, Reform, Recovery and Enforcement
Act of 1989.

“First Amendment and Restatement Date” shall have the meaning specified in
Section 1 of this Agreement.

“Foreign Assignment Agreement” shall mean, with respect to a Foreign Purchased
Loan, a security agreement or a security deed between the applicable Seller and
Buyer pursuant to which such Seller assigns to Buyer all of its right, title and
interest under and in relation to each related Purchased Loan Document relating
to such Foreign Purchased Loan (including its rights against any Security Agent)
and any professional report delivered with respect to a Foreign Mortgage Loan
that is addressed to or capable of being relied on by such Seller.

“Foreign Purchased Loan” shall mean: (i) with respect to any Transaction, an
Eligible Loan secured by Mortgaged Property located outside of the United States
of America or any territory thereof and which is sold by the applicable Seller
to Buyer in such Transaction and (ii) with respect to the Transactions for
Foreign Purchased Loans in general, all Eligible Loans secured by Mortgaged
Property located outside of the United States of America or any territory
thereof and which are sold by the applicable Sellers to Buyer.

“Foreign Purchased Loan (EUR)” shall mean a Foreign Purchased Loan denominated
in Euros.

 

-12-



--------------------------------------------------------------------------------

“Foreign Purchased Loan (GBP)” shall mean a Foreign Purchased Loan denominated
in Pounds Sterling.

“Foreign Sanctions Authority” shall mean the Financial Conduct Authority, the
Foreign & Commonwealth Office, Her Majesty’s Treasury of the United Kingdom, the
United Nations or any other analogous Governmental Authority in any applicable
non-U.S. jurisdiction in which a Mortgaged Property securing a Purchased Loan is
located.

“Foreign Sanctions List” shall mean any sanctions or “black” list maintained by
a Foreign Sanctions Authority.

“Funding Fee” shall have the meaning specified in the Fee Agreement.

“Future Funding Conditions Precedent” shall have the meaning specified in
Section 4(c).

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
over the applicable Person and any Person with jurisdiction exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Ground Lease” shall have the meaning specified in Exhibit VI.

“Guarantor” shall mean Blackstone Mortgage Trust, Inc., a Maryland corporation
(or, following a substitution consummated in accordance with Section 9,
Successor Guarantor).

“Guaranty” shall mean the Limited Guaranty, dated as of June 12, 2013, from
Guarantor in favor of Buyer, as amended by that certain First Amendment to
Limited Guaranty, dated as of November 20, 2013, from Guarantor in favor of
Buyer, as further amended by that certain Second Amendment to Limited Guaranty,
dated as of February 24, 2014, from Guarantor in favor of Buyer, as further
amended by that certain Third Amendment to Limited Guaranty, dated as of the
Second Amendment and Restatement Date, from Guarantor in favor of Buyer, as the
same may be further amended, modified and/or restated from time to time.

“Hedging Transactions” shall mean, with respect to any Purchased Loan that is a
fixed rate loan, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller with either (x) Buyer or an Affiliate of
Buyer or (y) one or more other counterparties reasonably acceptable to Buyer
and, in the case of clause (y) only, assigned by Seller to Buyer as additional
collateral for the applicable Transaction.

“Income” shall mean, with respect to any Purchased Loan at any time, the sum of
(x) any principal thereof and all interest, dividends or other distributions
thereon and (y) all net sale proceeds received by Seller in connection with a
sale of such Purchased Loan to a Person other than Buyer.

 

-13-



--------------------------------------------------------------------------------

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; contingent or future funding obligations under any Purchased Loan or any
obligations senior to, or pari passu with, any Purchased Loan; (e) Capital Lease
Obligations of such Person; and (f) obligations of such Person under repurchase
agreements or like arrangements; (g) Indebtedness of others guaranteed by such
Person to the extent of such guarantee; and (h) all obligations of such Person
incurred in connection with the acquisition or carrying of fixed assets by such
Person. Notwithstanding the foregoing, nonrecourse Indebtedness owing pursuant
to a securitization transaction such as a REMIC securitization, a collateralized
loan obligation transaction or other similar securitization shall not be
considered Indebtedness for any person.

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Section 27 of this Agreement.

“Indemnified Taxes” shall mean: (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) Other Taxes.

“Independent Director” shall mean a duly appointed manager or member of the
board of directors (or managers) of the relevant entity who shall not have been,
at the time of such appointment or at any time while serving as a director or
manager of the relevant entity and may not have been at any time in the
preceding five (5) years, (a) a direct or indirect legal or beneficial owner in
such entity or any of its Affiliates, (b) a creditor, supplier, employee,
officer, director (other than in its capacity as Independent Director), family
member, manager or contractor of such entity or any of its Affiliates, or (c) a
Person who controls (directly, indirectly or otherwise) such entity or any of
its Affiliates or any creditor, supplier, employee, officer, director, family
member, manager or contractor of such Person or any of its Affiliates.

“Index Rate” shall mean the EURIBO Rate or LIBO Rate, as applicable.

“Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension or payments and similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

-14-



--------------------------------------------------------------------------------

“Insolvency Regulation” shall have the meaning specified in Section 10(b)(xxii).

“Insurance Rating Requirements” shall have the meaning specified in Exhibit VI.

“Irrevocable Direction Letter” shall have the meaning specified in Section 5(b).

“Joinder Agreement” shall have the meaning specified in the definition of
Seller.”

“Junior Interest” shall have the meaning specified in Exhibit VI.

“LIBOR” shall mean:

(a) With respect to each Pricing Rate Period related to any U.S. Purchased Loan,
the rate (expressed as a percentage per annum) for deposits in U.S. Dollars, for
a one month period, that appears on “Page BBAM” of the Bloomberg Financial
Markets Services Screen (or the successor thereto) as of 11:00 a.m., London
time, on the related Pricing Rate Determination Date. If such rate does not
appear on “Page BBAM” of the Bloomberg Financial Markets Services Screen (or the
successor thereto) as of 11:00 a.m., London time, on such Pricing Rate
Determination Date, Buyer shall request the Reference Banks to provide such
bank’s offered quotation (expressed as a percentage per annum) to prime banks in
the London interbank market for deposits in U.S. Dollars for a one month period
as of 11:00 a.m., London time, on such Pricing Rate Determination Date for
amounts of not less than the Repurchase Price of the applicable Transaction. If
at least two such offered quotations are so provided, LIBOR with respect to the
relevant Pricing Rate Period related to a U.S. Purchased Loan, shall be the
arithmetic mean of such quotations. If fewer than two such quotations are so
provided, Buyer shall request any three major banks in New York City selected by
Buyer to provide such bank’s rate (expressed as a percentage per annum) for
loans in U.S. Dollars to leading European banks for a one month period as of
approximately 11:00 a.m., New York City time on the applicable Pricing Rate
Determination Date for amounts of not less than the Repurchase Price of such
Transaction. If at least two such rates are so provided, LIBOR with respect to
the relevant Pricing Rate Period related to a U.S. Purchased Loan shall be the
arithmetic mean of such rates. LIBOR with respect to each Pricing Rate Period
related to any U.S. Purchased Loan shall be determined by Buyer or its agent,
which determination shall be conclusive absent manifest error; and

(b)    With respect to each Pricing Rate Period related to any Foreign Purchased
Loan (GBP), the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any person which takes over the administration of
that rate) for deposits in Pounds Sterling for a three month period that appears
page LIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters as of 11:00 a.m., London time, on the related Pricing Rate
Determination Date (the “LIBOR Screen Rate”). If the LIBOR Screen Rate ceases to
be available, Buyer may specify another page or service displaying the relevant
rate after consultation with Seller. If the LIBOR Screen Rate is unavailable,
Buyer shall request the principal London office of the Reference Banks to
provide (i) if the Reference Bank is a contributor to the LIBOR Screen Rate and
it consists of a single figure, the rate applied to the relevant Reference Bank
and Pounds Sterling in amounts not less than the Repurchase Price of the
applicable Transaction for a three-month

 

-15-



--------------------------------------------------------------------------------

period, or (ii) in any other case, the rate at which the relevant Reference Bank
could fund itself in in Pounds Sterling for amounts of not less than the
Repurchase Price of the applicable Transaction for a three-month period with
reference to the unsecured wholesale funding market as of 11:00 a.m., Brussels
time, on the related Pricing Rate Determination Date.

If at least one such offered quotation is provided, LIBOR with respect to the
relevant Pricing Rate Period related to a Foreign Purchased Loan (GBP) shall be
(i) where more than one offered quotation is provided by the Reference Banks,
the arithmetic mean (rounded upwards to four decimal places) of all of such
offered quotations or (ii) where only one offered quotation is provided by the
Reference Banks, such offered quotation (rounded upwards to four decimal
places).

If at or about noon, London time, on the related Pricing Rate Determination
Date, no Reference Banks have provided quotations, then LIBOR with respect to
the relevant Pricing Rate Period related to a Foreign Purchased Loan (GBP) shall
be the rate determined by Buyer, as a percentage rate per annum, of the cost to
Buyer of funding an amount not less than the Repurchase Price for the applicable
Transaction from whatever source it may reasonably select.

LIBOR with respect to each Pricing Rate Period related to any Foreign Purchased
Loan (GBP) shall be determined by Buyer or its agent, which determination shall
be conclusive absent manifest error.

If the calculation of LIBOR pursuant to this definition with respect to a
Pricing Rate Period related to a Purchased Loan sold by Seller to Buyer in a
Transaction after the Second Amendment and Restatement Date results in a LIBOR
rate of less than zero (0), LIBOR shall be deemed to be zero (0) for all
purposes of this Agreement with respect to such Pricing Rate Period.

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction for which LIBOR is the applicable Pricing Rate, a rate per annum
determined for such Pricing Rate Period in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

 

LIBOR

     1 – Reserve Requirement   

“LIBOR Screen Rate” shall have the meaning set forth in the definition of LIBOR.

“Lien” shall mean any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

“LTV (Aggregate Loan UPB)” shall mean, with respect to any Purchased Loan or
proposed Purchased Loan, the ratio, expressed as a percentage, the numerator of
which shall equal the sum of (x) the unpaid principal balance of such Purchased
Loan or proposed Purchased Loan plus (y) the unpaid principal balance of any
subordinate or mezzanine debt secured indirectly by the Mortgaged Property and
the denominator of which shall equal the “as is” value of such Mortgaged
Property securing such Purchased Loan or proposed Purchased Loan as

 

-16-



--------------------------------------------------------------------------------

determined by Buyer as of the Purchase Date in its sole discretion and, in each
case, calculated using the Applicable Currency relevant to such Purchased Loan.
For purposes of determining the value of a Mortgaged Property in accordance with
this definition, (i) the value may be determined by reference to a Current
Appraisal, discounted cash flow analysis or other commercially reasonable method
and (ii) for the avoidance of doubt, Buyer may reduce value for any actual or
potential risks (including risk of delay) posed by any Liens on the related
Mortgaged Property.

“LTV (Loan UPB)” shall mean, with respect to any Purchased Loan or proposed
Purchased Loan, the ratio, expressed as a percentage, the numerator of which
shall equal the unpaid principal balance of such Purchased Loan or proposed
Purchased Loan, as applicable, and the denominator of which shall equal the “as
is” value of the related Mortgaged Property securing such Purchased Loan or
proposed Purchased Loan, as applicable, as determined by Buyer as of the
Purchase Date in its sole discretion and, in each case, calculated using the
Applicable Currency relevant to such Purchased Loan. For purposes of determining
the value of a Mortgaged Property in accordance with this definition, (i) the
value may be determined by reference to a Current Appraisal, discounted cash
flow analysis or other commercially reasonable method and (ii) for the avoidance
of doubt, Buyer may reduce value for any actual or potential risks (including
risk of delay) posed by any Liens on the related Mortgaged Property.

“LTV (Purchase Price)” shall mean, with respect to any Purchased Loan, the
ratio, expressed as a percentage, the numerator of which shall equal the
outstanding Purchase Price of such Purchased Loan and the denominator of which
shall equal the “as is” value of the related Mortgaged Property securing such
Purchased Loan as determined by Buyer as of the Purchase Date in its sole
discretion and at all times thereafter in Buyer’s commercially reasonable
discretion and, in each case, calculated using the Applicable Currency relevant
to such Purchased Loan. For purposes of determining the value of a Mortgaged
Property in accordance with this definition, (i) the value may be determined by
reference to a Current Appraisal, discounted cash flow analysis or other
commercially reasonable method and (ii) for the avoidance of doubt, Buyer may
reduce value for any actual or potential risks (including risk of delay) posed
by any Liens on the related Mortgaged Property.

“MAI” shall have the meaning specified in Exhibit VI.

“Margin Amount” shall mean, with respect to any Purchased Loan as of any date of
determination, an amount equal to the product of the applicable Margin
Percentage and the outstanding Purchase Price of such Purchased Loan as of such
date.

“Margin Deficit” shall have the meaning specified in Section 4(a).

“Margin Deficit Notice” shall have the meaning specified in Section 4(b).

“Margin Excess” shall mean, as applicable, Margin Excess (Future Funding) or
Margin Excess (Other).

“Margin Excess (Future Funding)” shall have the meaning specified in Section
4(c).

“Margin Excess (Other)” shall have the meaning specified in Section 4(e).

 

-17-



--------------------------------------------------------------------------------

“Margin Percentage” shall mean, with respect to any Purchased Loan as of any
date of determination, the reciprocal of the applicable Maximum Purchase Price
Percentage.

“Market Value” shall mean, with respect to any Purchased Loan, the market value
for such Purchased Loan, as determined by Buyer at the Applicable Standard of
Discretion on each Business Day in accordance with this definition. For purposes
of Section 4(a) and 5(e), as applicable, changes in the Market Value of a
Purchased Loan shall be determined solely in relation to material positive or
negative changes (relative to Buyer’s initial underwriting or the most recent
determination of Market Value in terms of the performance or condition, taken in
the aggregate, of (i) the Mortgaged Property securing the Purchased Loan or
other collateral securing or related to the Purchased Loan, (ii) the Purchased
Loan’s borrower (including obligors, guarantors, participants and sponsors) and
the borrower on any underlying property or other collateral securing such
Purchased Loan, (iii) the commercial real estate market relevant to the
Mortgaged Property, and (iv) any actual risks posed by any liens or claims on
the related Mortgaged Property or Properties. In addition, the Market Value for
any Purchased Loan may be deemed by Buyer to be zero or such greater amount (in
the Applicable Standard of Discretion) in the event any of the following occurs
with respect to such Purchased Loan: (a) a negative change in Market Value to
the extent resulting from a continuing material breach of a representation or
warranty set forth on Exhibit VI (but without giving effect to any
qualifications for Seller’s Actual Knowledge); or (b) the Repurchase Date with
respect to such Purchased Loan occurs without repurchase of such Purchased Loan.
For the avoidance of doubt, the Market Value of any Purchased Loan shall be
denominated in the same Applicable Currency as the Purchase Price of such
Purchased Loan and, if determined in a currency other than such Applicable
Currency, shall be converted to such Applicable Currency for the purposes herein
based on the applicable Purchase Date Spot Rate with respect to such Purchased
Loan.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise) or results of operations of Seller
and Guarantor, taken as a whole, (b) the ability of Seller or Guarantor to pay
and perform its material obligations under any of the Transaction Documents,
(c) the legality, validity or enforceability of any of the Transaction
Documents, (d) the rights and remedies of Buyer under any of the Transaction
Documents, or (e) the perfection or priority of any Lien granted under any
Purchased Loan Document.

“Maximum LTV (Purchase Price)” shall mean, with respect to any Purchased Loan,
the ratio, expressed as a percentage, the numerator of which shall equal the
Maximum Purchase Price of the Purchased Loan and the denominator of which shall
equal the “as is” value of the related Mortgaged Property securing such
Purchased Loan as determined by Buyer in its commercially reasonable discretion
and, in each case, calculated using the Applicable Currency relevant to such
Purchased Loan.

“Maximum Purchase Price” shall have the meaning set forth in the Fee Agreement.

“Maximum Purchase Price Percentage” shall have the meaning set forth in the Fee
Agreement.

 

-18-



--------------------------------------------------------------------------------

“Mortgage” shall mean: (x) with respect to U.S. Purchased Loans, a mortgage,
deed of trust, deed to secure debt or other instrument, creating a valid and
enforceable first lien on or a first priority ownership interest in an estate in
fee simple in real property and the improvements thereon, securing a mortgage
note or similar evidence of indebtedness, and (y) with respect to Foreign
Purchased Loans, the related debenture or equivalent security deed or other
instrument creating a first priority lien or a first priority security interest
in an estate in fee simple in real property and the improvements thereon,
securing a mortgage note or similar evidence of indebtedness and any other
security deed or other instrument, in each case securing indebtedness under
applicable Requirements of Law in the relevant non-U.S. jurisdiction.

“Mortgage Note” shall mean: (x) with respect to U.S. Purchased Loans, a note or
other evidence of indebtedness of a Mortgagor secured by a Mortgage in
connection with such U.S. Purchased Loan, and (y) with respect to Foreign
Purchased Loans, any evidence of indebtedness of a Mortgagor (including, without
limitation, the applicable facility or loan agreement).

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by (x) with respect to U.S. Purchased Loans, a Mortgage Note, and
(y) with respect to Foreign Purchased Loans, a Mortgage.

“Mortgagee” shall mean the record holder of (x) with respect to U.S. Purchased
Loans, a Mortgage Note secured by a Mortgage, and (y) with respect to Foreign
Purchased Loans, a Mortgage.

“Mortgagor” shall mean the obligor (x) with respect to U.S. Purchased Loans, on
a Mortgage Note and the grantor of the related Mortgage, and (y) with respect to
Foreign Purchased Loans, that is expressed in the loan agreement for the
relevant Foreign Purchased Loan to be the legal or beneficial owner of the
relevant Mortgaged Property.

“MTM Representations” shall mean the representations and warranties set forth as
items 11, 12, 14, 25, 35, 36, 37, 42, 47, 50 and 55 on Exhibit VI of this
Agreement.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate during the preceding five plan
years and which is subject to Title IV of ERISA.

“OFAC” shall mean the U.S. Department of Treasury, Office of Foreign Assets
Control

“OFAC List” shall mean the Specially Designated Nationals list maintained by
OFAC.

“Omnibus Amendment” shall mean that certain Omnibus Amendment to Other
Transaction Documents and Reaffirmation of Guaranty dated as of the First
Amendment and Restatement Date, by and among Seller, Guarantor and Buyer.

“Original Agreement” shall have the meaning set forth in Section 1 of this
Agreement.

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between Buyer and the jurisdiction imposing such Taxes (other
than a connection

 

-19-



--------------------------------------------------------------------------------

arising solely as a result of Buyer having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under or enforced any Transaction Document, or
sold or assigned an interest in any Transaction or Transaction Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes (including, without limitation,
United Kingdom stamp duty and stamp duty reserve tax) that arise from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under any Transaction Document;
provided, however, that Other Taxes shall not include (i) Taxes imposed with
respect to an assignment, transfer or sale of participation or other interest in
or with respect to the Transaction Documents or (ii) any Excluded Taxes.

“Parlex 2” shall have the meaning set forth in the preamble of this Agreement.

“Parlex 2A” shall have the meaning set forth in the preamble of this Agreement.

“Parlex 2 EUR” shall have the meaning set forth in the preamble of this
Agreement.

“Parlex 2 UK” shall have the meaning set forth in the preamble of this
Agreement.

“Participant Register” shall have the meaning specified in Section 19(d).

“Participating Member State” shall mean any member state of the European Union
that has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Permitted Encumbrances” shall have the meaning specified in Exhibit VI.

“Permitted Liens” shall mean any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced:
(a) Liens for Taxes not yet due and payable or which are being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP, (b) Liens imposed by Requirements of Law, such as materialmen’s,
mechanics’, carriers’, workmen’s, repairmen’s and similar Liens, arising in the
ordinary course of business securing obligations that are not overdue for more
than thirty (30) days, and (c) Liens granted pursuant to or by the Transaction
Documents.

“Permitted Purchased Loan Modification” shall mean any modification or amendment
of a Purchased Loan which is not a Significant Purchased Loan Modification.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

 

-20-



--------------------------------------------------------------------------------

“Plan Party” shall have the meaning specified in Section 22(a) of this
Agreement.

“Pounds Sterling” shall mean the lawful currency for the time being of the
United Kingdom.

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the outstanding Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction). Price Differential shall be payable in the Applicable Currency of
the Purchase Price of the applicable Purchased Loan.

“Pricing Matrix” shall mean the matrix attached to the Fee Agreement which shall
be used to determine the Purchase Price Percentage, Maximum Purchase Price
Percentage and the Applicable Spread for each Purchased Loan.

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the Index Rate for such Pricing Rate Period (as specified in the related
Confirmation) plus the Applicable Spread for such Transaction and shall be
subject to adjustment and/or conversion as provided in Sections 3(g) and 3(h) of
this Agreement.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period, the
period commencing on and including such Remittance Date and ending on and
excluding the following Remittance Date; provided, however, that in no event
shall any Pricing Rate Period end subsequent to the Repurchase Date.

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates).

“Principal Payment” shall mean, with respect to any Purchased Loan, any payment
or prepayment of principal received by the Depository in respect thereof.

“Prohibited Person” shall mean any (1) person or entity who is on the OFAC List
or any Foreign Sanctions List; a “designated national,” “specially designated
national,” “specially designated terrorist,” “specially designated global
terrorist,” “foreign terrorist organization,” or “blocked person” within the
definitions set forth in the Foreign Assets Control Regulations of the United
States Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended,
(2) person

 

-21-



--------------------------------------------------------------------------------

acting on behalf of, or an entity owned or controlled by, any government against
whom the United States maintains economic sanctions or embargoes under the
Regulations of the United States Treasury Department, 31 C.F.R., Subtitle B,
Chapter V, as amended, including, but not limited to, the “Government of Sudan,”
the “Government of Iran,” and the “Government of Cuba,” and any person or
organization determined by the Director of the Office of Foreign Assets Control
to be included within 31 C.F.R. Section 575.306 (definition of “Government of
Iraq”), (3) person or entity who is listed in the Annex to or is otherwise
within the scope of Executive Order 13224 – Blocking Property and Prohibiting
Transactions with Person who Commit, Threaten to Commit, or Support Terrorism,
effective September 24, 2001, or (4) person or entity subject to additional
restrictions imposed by the following statutes or Regulations and Executive
Orders issued thereunder: the Trading with the Enemy Act, 50 U.S.C. app. §§ 1
et seq., the Iraq Sanctions Act, Pub. L. 101-513, Title V, §§ 586 to 586J, 104
Stat. 2047, the National Emergencies Act, 50 U.S.C. §§ 1601 et seq., the
Anti-Terrorism and Effective Death Penalty Act of 1996, Pub. L. 104-132, 110
Stat. 1214-1319, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., the United Nations Participation Act, 22 U.S.C. § 287c, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349aa-9,
the Nuclear Proliferation Prevention Act of 1994, Pub. L. 103-236, 108 Stat.
507, the Foreign Narcotics Kingpin Designation Act, 21 U.S.C. §§ 1901 et seq.,
the Iran and Libya Sanctions Act of 1996, Pub. L. 104-172, 110 Stat. 1541, the
Cuban Democracy Act, 22 U.S.C. §§ 6001 et seq., the Cuban Liberty and Democratic
Solidarity Act, 22 U.S.C. §§ 6201-91, the Foreign Operations, Export Financing
and Related Programs Appropriations Act, 1997, Pub. L. 104-208, 110 Stat.
3009-172, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56, 115
Stat. 272, or any other law of similar import as to any non-U.S. country, as
each such Act or law has been or may be amended, adjusted, modified, or reviewed
from time to time.

“Prohibited Transferee” shall mean any of the Persons listed on Schedule I
attached to this Agreement.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Property Report” shall mean, with respect to a Foreign Purchased Loan, any
certificate or report title in relation to the related Mortgaged Property that
is delivered as a condition precedent to the making of the related Foreign
Purchased Loan under the loan agreement for such Foreign Purchased Loan.

“Purchase Date” shall mean any date on which a Purchased Loan is to be
transferred by Seller to Buyer.

“Purchase Date Spot Rate (EUR)” shall mean with respect to any Purchased Loan
which is not a Foreign Purchased Loan (EUR), the Spot Rate for converting the
Applicable Currency of such Purchased Loan to Euro on the related Purchase Date
(which shall be set forth in the applicable Confirmation).

“Purchase Date Spot Rate (GBP)” shall mean with respect to any Purchased Loan
which is not a Foreign Purchased Loan (GBP), the Spot Rate for converting the
Applicable Currency of such Purchased Loan to Pounds Sterling on the related
Purchase Date (which shall be set forth in the applicable Confirmation)

 

-22-



--------------------------------------------------------------------------------

“Purchase Date Spot Rate” shall mean the Purchase Date Spot Date (EUR) or the
Purchase Date Spot Rate (GBP), as applicable.

“Purchase Price” shall mean, with respect to any Purchased Loan, the price at
which such Purchased Loan is transferred by Seller to Buyer on the applicable
Purchase Date (paid in the same Applicable Currency as the related Whole Loan or
Senior Interest (or participation interest therein) and stated on the related
Confirmation), as adjusted after the Purchase Date, all as set forth below and
not to exceed the Maximum Purchase Price. The Purchase Price as of the Purchase
Date for any Purchased Loan shall be the amount set forth on the applicable
Confirmation (expressed in the same Applicable Currency as the related Whole
Loan or Senior Interest (or participation interest therein)) equal to the lesser
of (a) the product obtained by multiplying (i) the lesser of the Market Value of
such Purchased Loan and the par amount of such Purchased Loan by (ii) the
applicable Purchase Price Percentage and (b) the amount that causes the LTV
(Purchase Price) to equal 60.00%. The Purchase Price of any Purchased Loan shall
thereafter only be modified to be (a) increased by any Margin Excess transferred
by Buyer to Seller pursuant to Section 4(c) or 4(e) of this Agreement, not to
exceed the Maximum Purchase Price, and (b) reduced by any amount applied to
reduce such Purchase Price pursuant to Section 3(f), 4(a) or 5 of this Agreement
(or, in the case of Principal Payments made in respect of such Purchased Loan,
remitted to the applicable Cash Management Account for application to reduce
such Purchase Price pursuant to Section 5(e)).

“Purchase Price Percentage” shall mean, with respect to each Purchased Loan, the
amount, expressed as a percentage, determined by dividing (i) the outstanding
Purchase Price of such Purchased Loan as of any date of determination hereunder
by (ii) the Market Value of such Purchased Loan as of such date, not to exceed
the Maximum Purchase Price Percentage.

“Purchased Loan” shall mean a Foreign Purchased Loan or a U.S. Purchased Loan,
as applicable.

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b), together with any additional documents and information
required to be delivered to Buyer or its designee (including the Custodian)
pursuant to this Agreement.

“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery, which may but is not required to,
contain information substantially similar to the Collateral Tape.

“Reference Banks” shall mean any four major reference banks in the London
interbank market selected by Buyer.

“Register” shall have the meaning specified in Section 19(c).

 

-23-



--------------------------------------------------------------------------------

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Code.

“Remittance Date” shall mean: (x) with respect to U.S. Purchased Loans, the
seventeenth (17th) calendar day of each month, or the next succeeding Business
Day, if such calendar day shall not be a Business Day, and (y) with respect to
Foreign Purchased Loans, January 25, April 25, July 25 and October 25, or the
next succeeding Business Day, if such calendar day shall not be a Business Day,
or, in each case, such other day as is mutually agreed to by Seller and Buyer.

“Repurchase Date” shall mean, with respect to each Purchased Loan, the earliest
of: (x) the Facility Expiration Date or (y) the maturity date of such Purchased
Loan (subject to extension, if applicable, in accordance with its Purchased Loan
Documents) or (z) the related Early Repurchase Date.

“Repurchase Obligations” shall mean all obligations of Seller to pay the
Repurchase Price on the Repurchase Date and all other obligations and
liabilities of Seller to Buyer arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising.

“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
Seller upon termination of the related Transaction (which price shall be
expressed and payable in the Applicable Currency stated on the Confirmation for
such Purchased Loan); such price will be determined in each case as the sum of
(a) the outstanding Purchase Price of such Purchased Loan, (b) the accrued but
unpaid Price Differential thereon with respect to such Purchased Loan as of such
date, (c) all other amounts due and payable as of such date by Seller to Buyer
under this Agreement or any Transaction Document with respect to such Purchased
Loan (including, but not limited to, accrued and unpaid fees, expenses and
indemnity amounts) and (d) any costs incurred in connection with terminating any
related Hedging Transactions entered into with Buyer or an Affiliate of Buyer.

“Request for Margin Excess” shall mean a request for Margin Excess, in the form
of Exhibit IX attached hereto.

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

“Required Filing” shall mean, with respect to any Foreign Purchased Loan, to the
extent applicable, (x) registration of particulars of the related Mortgage at
the Companies Registration Office under the Companies Act 2006 and payment of
associated fees, (y) registration of the related Mortgage at the Land Registry
or Land Charges Registry in England and Wales and payment of associated fees and
(z) registration of the related Mortgage with any analogous Governmental
Authority in the applicable non-U.S. jurisdiction in which the Mortgaged
Property securing the related Mortgage is located.

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve

 

-24-



--------------------------------------------------------------------------------

requirements in effect during such Pricing Rate Period (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

“RICS” shall mean the then-current Statements of Asset Valuation Practice and
Guidance Notes issued by the Royal Institution of Chartered Surveyors.

“SEC” shall have the meaning specified in Exhibit VI.

“Second Amendment and Restatement Date” shall mean March 31, 2017.

“Security Agent” shall mean, with respect to a Foreign Purchased Loan that is in
syndicated form, a security agent or a security trustee appointed by the lenders
under such Foreign Purchased Loan to hold the benefit of any security agreements
relating to such Foreign Purchased Loan on their behalf.

“Seller” shall mean, collectively, Parlex 2, Parlex 2A, Parlex 2 UK, Parlex 2
EUR and each other Person as and when same may be approved by Buyer in its sole
discretion from time to time and admitted to this Agreement as a Seller by a
joinder agreement executed and delivered by Buyer, Seller and such approved
other Seller in the form of Exhibit XI to this Agreement (a “Joinder
Agreement”).

“Senior Interests” shall have the meaning given to such term in the definition
of “Eligible Loans”.

“Servicer” shall mean: (x) Midland Loan Services, a division of PNC Bank,
National Association or (y) any other third party servicer selected by Seller
and approved by Buyer in its sole discretion; provided, that notwithstanding the
foregoing, such other third party servicer selected by Seller shall be approved
by Buyer in its reasonable discretion, so long as such Person’s primary servicer
rating shall be at least “above average” by Standard & Poor’s Ratings Service.

“Servicing Agreement” shall mean, individually or collectively, as the context
may require, (i) that certain Servicing Agreement, dated as of June 12, 2013,
among Parlex 2, Buyer and Servicer, as the same may be amended, modified and/or
restated from time to time, (ii) that certain Servicing Agreement, dated as of
January 31, 2014, among Parlex 2A, Buyer, and Servicer, as the same may be
amended, modified and/or restated from time to time, (iii) that certain
Servicing Agreement, dated as of the Second Amendment and Restatement Date,
among Parlex 2 UK, Buyer, and Servicer, as the same may be amended, modified
and/or restated from time to time, (iv) that certain Servicing Agreement, dated
as of the Second Amendment and Restatement Date, among Parlex 2 EUR, Buyer, and
Servicer, as the same may be amended, modified and/or restated from time to
time, and (v) any other servicing agreement entered into by a Seller, Buyer and
any Servicer approved by Buyer for the servicing of Purchased Loans, as the same
may be amended, modified and/or restated from time to time.

 

-25-



--------------------------------------------------------------------------------

“Servicing Records” shall have the meaning specified in Section 29(b).

“Servicing Rights” shall mean Seller’s right, title and interest in and to any
and all of the following: (a) any and all rights to service the related
Purchased Loan; (b) any payments to or monies received by such Seller or any
other Person as a fee for servicing such Purchased Loan; (c) any late fees,
penalties or similar payments with respect to such Purchased Loan; (d) all
agreements or documents creating, defining or evidencing any such servicing
rights to the extent they relate to such servicing rights and all rights of such
Seller or any other Person thereunder; (e) escrow payments or other similar
payments with respect to such Purchased Loan and any amounts actually collected
by such Seller or any other Person with respect thereto; (f) the right, if any,
to appoint a special servicer or liquidator of such Purchased Loan; and (g) all
accounts and other rights to payment related to the servicing of such Purchased
Loan.

“Significant Purchased Loan Modification” means any modification or amendment of
a Purchased Loan which

(i)    reduces the principal amount of the Purchased Loan in question other than
(1) with respect to a dollar-for-dollar principal payment or (2) reductions of
principal to the extent of deferred, accrued or capitalized interest added to
principal which additional amount subsequently reduced was not taken into
account by Buyer in determining the related Purchase Price,

(ii)    increases the principal amount of a Purchased Loan other than
(a) increases which are derived from accrual or capitalization of deferred
interest which is added to principal or protective advances or (b) increases
resulting from future fundings made pursuant to the Purchased Loan Documents,

(iii)    modifies the amount or timing of any regularly scheduled payments of
principal and non-contingent interest of the Purchased Loan in question,
provided, however, that Seller may, without the consent of Buyer change the
scheduled payment date of a Purchased Loan within any given calendar month,

(iv)    changes the frequency of scheduled payments of principal and interest in
respect of a Purchased Loan,

(v)    subordinates the lien priority of the Purchased Loan in question or the
payment priority of the Purchased Loan in question other than subordinations
required under the then existing terms and conditions of the Purchased Loan in
question (provided, however, the foregoing shall not preclude the execution and
delivery of subordination, nondisturbance and attornment agreements with
tenants, subordination to tenant leases, easements, plats of subdivision and
condominium declarations, conditions, covenants and restrictions and similar
instruments which in the commercially reasonable judgment of Seller do not
materially adversely affect the rights and interest of the holder of the
Purchased Loan in question),

(vi)    releases any collateral for the Purchased Loan in question other than
releases required under the then existing Purchased Loan documents or releases
in connection with eminent domain or under threat of eminent domain,

 

-26-



--------------------------------------------------------------------------------

(vii)    waives, amends or modifies any cash management or reserve account
requirements of the Purchased Loan other than changes required under the then
existing Purchased Loan documentation,

(viii)    waives any due-on-sale or due-on-encumbrance provisions of the
Purchased Loan in question other than waivers required to be given under the
then existing Purchased Loan documents, or

(ix)    waives, amends or modifies the underlying insurance requirements of the
Purchased Loan.

“Single Purpose Entity” shall have the meaning specified in Exhibit VI.

“SIPA” shall have the meaning specified in Section 24(a) of this Agreement.

“Solvent” shall mean with respect to any Person at any time, having a state of
affairs such that all of the following conditions are met at such time: (a) the
fair value of the assets and property of such Person is greater than the amount
of such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
assets and property would constitute unreasonably small capital.

“Special Purpose Entity” shall mean a Person, other than an individual, which is
formed or organized solely for the purpose of holding, directly and subject to
this Agreement, the Purchased Loans and otherwise complies with the requirements
of Section 13.

“Spot Rate” shall mean, with respect to an Applicable Currency, as of any date
of determination, the rate quoted as the spot rate for the purchase of such
Applicable Currency with another Applicable Currency at or about 11:00 a.m.,
London time, on the date that is two (2) Business Days prior to the date as of
which the foreign exchange computation is made as obtained from the applicable
screen on Bloomberg.

“Standard Qualifications” shall have the meaning specified in Exhibit VI.

“Survey” shall mean: (x) with respect to U.S. Purchased Loans, a certified
ALTA/ACSM (or applicable state standards for the state in which the Mortgaged
Property is located) survey of a Mortgaged Property prepared by a registered
independent surveyor or engineer, and (y) with respect to Foreign Purchased
Loans, a valuation of such Mortgaged Property by a valuer prepared on the basis
of the market value as that term is defined in the then current Statements of
Asset Valuation Practice and Guidance Notes issued by the Royal Institution of
Chartered Surveyors or its equivalent in any applicable jurisdiction, in each
case, in form and content satisfactory to Buyer in its commercially reasonable
discretion and, in the case of the foregoing clause (x), in form and content
satisfactory to the company issuing the Title Policy for such Mortgaged
Property.

 

-27-



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future Taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Terrorism Cap Amount” shall have the meaning specified in Exhibit VI.

“Title Policy” shall have the meaning specified in Exhibit VI.

“Transaction” shall have the meaning set forth in Section 1.

“Transaction Conditions Precedent” shall have the meaning specified in Section
3(b) of this Agreement.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Guaranty, any Custodial Agreement, any Blocked
Account Agreement, any Servicing Agreement, any Joinder Agreement, the Omnibus
Amendment, all Confirmations executed pursuant to this Agreement or the Original
Agreement in connection with specific Transactions, any other documents or
instruments relating to any such documents executed by Seller or Guarantor, and
any written modifications, extensions, renewals, restatements, or replacements
of any of the foregoing.

“Transaction Request” shall mean a request to enter into a Transaction, in the
form of Exhibit VIII attached hereto.

“Transfer Certificate” shall mean, with respect to a Foreign Purchased Loan, any
form of transfer or substitution certificate or assignment agreement that is
scheduled to the related loan agreement or other equivalent agreement for such
Foreign Purchased Loan and that is used to effect the legal transfer or
assignment of such Foreign Purchased Loan.

“Treasury Regulations” shall have the meaning specified in Section 19(d) of this
Agreement.

“TRIA” shall have the meaning specified in Exhibit VI.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Loan Files which are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with an Acceptable
Attorney.

“UCC” shall have the meaning specified in Section 6 of this Agreement.

“U.S. Dollars” and “$” shall mean the lawful currency of the United States of
America.

“U.S. Person” shall mean a “United States person” as defined in Section
7701(a)(30) of the Code.

 

-28-



--------------------------------------------------------------------------------

“U.S. Purchased Loan” shall mean: (i) with respect to any Transaction, an
Eligible Loan secured by Mortgaged Property located in the United States of
America or any territory thereof and which is sold by the applicable Seller to
Buyer in such Transaction and (ii) with respect to the Transactions for U.S.
Purchased Loans in general, all Eligible Loans secured by Mortgaged Property
located in the United States of America or any territory thereof and which are
sold by the applicable Sellers to Buyer.

“Whole Loans” shall have the meaning given to such term in the definition of
“Eligible Loans”.

“Zoning Regulations” shall have the meaning specified in Exhibit VI.

 

3. INITIATION; CONFIRMATION; TERMINATION; FEES

(a)    Subject to the terms and conditions set forth in this Agreement
(including, without limitation, the “Transaction Conditions Precedent” specified
in Section 3(b) of this Agreement), an agreement to enter into a Transaction
shall be made, from time to time, in writing at the initiation of Seller as
provided below; provided, however, that (i) the aggregate outstanding Purchase
Price at any time for all U.S. Purchased Loans shall not exceed the Facility
Amount for U.S. Purchased Loans, (ii) the aggregate outstanding Purchase Price
at any time for all Foreign Purchased Loans shall not exceed the Facility Amount
for Foreign Purchased Loans, and (iii) Buyer shall not have any obligation to
enter into new Transactions with Seller after the occurrence and during the
continuance of a monetary or material non-monetary Default or an Event of
Default or after the Facility Availability Period. Seller may, from time to
time, submit to Buyer a Transaction Request, in the form of Exhibit VIII
attached hereto, for Buyer’s review and approval in order to enter into a
Transaction with respect to any Eligible Loan that Seller proposes to be
included as Collateral under this Agreement. Upon Buyer’s receipt of a complete
Due Diligence Package, Buyer shall have the right to request, in Buyer’s good
faith business judgment and in a manner consistent with Buyer’s other master
repurchase facilities for comparable assets, additional diligence materials and
deliveries with respect to the applicable Eligible Loan, to the extent necessary
for Buyer’s underwriting of such Eligible Loan. Upon Buyer’s receipt of the
Transaction Request, Due Diligence Package and such additional diligence
materials, Buyer shall use commercially reasonable efforts to within five
(5) Business Days and following receipt of internal credit approval, either
(i) notify Seller of the Purchase Price and the Market Value for the Eligible
Loan or (ii) deny Seller’s request for a Transaction. Buyer’s failure to respond
to Seller within five (5) Business Days shall be deemed to be a denial of
Seller’s request for a Transaction, unless Buyer and Seller have agreed
otherwise in writing. Buyer shall have the right to review all Eligible Loans
proposed to be sold to Buyer in any Transaction and to conduct its own due
diligence investigation of such Eligible Loans as Buyer reasonably determines.
Buyer shall be entitled to make a determination, in its sole discretion, that it
shall or shall not purchase any or all of the Eligible Loans proposed to be sold
to Buyer by Seller. On the Purchase Date for the Transaction which shall be on a
date mutually agreed upon by Buyer and Seller following the approval of an
Eligible Loan by Buyer, the Purchased Loan shall be transferred to Buyer or its
designee against the transfer of the Purchase Price (which Purchase Price shall
be funded in the Applicable Currency of the related Whole Loan or Senior
Interest (or participation interest therein) and stated on the applicable
Confirmation) to an account of Seller or as directed by Seller in writing (and
subject to the last sentence of Section 17).

 

-29-



--------------------------------------------------------------------------------

(b)    Upon agreeing to enter into a Transaction hereunder, provided each of the
Transaction Conditions Precedent shall have been satisfied (or waived by Buyer),
Buyer shall promptly deliver to Seller a written confirmation in the form of
Exhibit I attached hereto of each Transaction (a “Confirmation”). Such
Confirmation shall describe the Purchased Loan, shall identify Buyer and Seller,
and shall set forth:

 

  (i)

the Purchase Date,

 

  (ii)

the Purchase Price Percentage, Maximum Purchase Price Percentage, the initial
Purchase Price and the Maximum Purchase Price for such Purchased Loan (which
initial Purchase Price and the Maximum Purchase Price shall be expressed and
payable in the same Applicable Currency as the related Purchased Loan),

 

  (iii)

the Repurchase Date,

 

  (iv)

the Pricing Rate (including the Applicable Spread),

 

  (v)

the Margin Percentage,

 

  (vi)

the LTV (Purchase Price) and Maximum LTV (Purchase Price),

 

  (vii)

the LTV (Loan UPB) and LTV (Aggregate Loan UPB) (if applicable),

 

  (viii)

the Funding Fee, any additional conditions precedent to the availability of
Margin Excess (Future Funding) and the type of funding (i.e. table
funded/non-table funded),

 

  (ix)

the Applicable Currency (which shall be the same Applicable Currency as the
related Purchased Loan),

 

  (x)

the applicable Purchase Date Spot Rates, and

 

  (xi)

any additional reasonable terms or conditions not inconsistent with this
Agreement and mutually agreed upon by Buyer and Seller.

With respect to any Transaction, the Pricing Rate shall be determined initially
on the Pricing Rate Determination Date applicable to the first Pricing Rate
Period for such Transaction, and shall be reset on each subsequent Pricing Rate
Determination Date for the next succeeding Pricing Rate Period for such
Transaction. Buyer or its agent shall determine in accordance with the terms of
this Agreement the Pricing Rate on each Pricing Rate Determination Date for the
related Pricing Rate Period and notify Seller of such rate for such period on
such subsequent Pricing Rate Determination Date. For purposes of this Section
3(b), the “Transaction Conditions Precedent” shall be deemed to have been
satisfied with respect to any proposed Transaction if:

 

  (A)

no monetary or material non-monetary Default or Event of Default under this
Agreement shall have occurred and be continuing as of the Purchase Date for such
proposed Transaction;

 

-30-



--------------------------------------------------------------------------------

  (B)

subject to any exceptions reasonably approved by Buyer, the representations and
warranties made by Seller in any of the Transaction Documents shall be true and
correct in all material respects as of the Purchase Date for such Transaction,
before and after giving effect to such Transaction, as though made on such
Purchase Date (except to the extent such representations and warranties are made
as of a particular date);

 

  (C)

Buyer shall have received from Seller all corporate and governmental approvals,
legal opinions of counsel to Seller and Guarantor (including, without
limitation, as to authority, enforceability, perfection under the UCC and, with
respect to any Foreign Purchased Loan, the equivalent Requirements of Law under
the relevant non-U.S. jurisdiction, bankruptcy safe harbor and the Investment
Company Act of 1940) and closing documentation as Buyer may reasonably request
pursuant to this Agreement (including, with respect to any Foreign Purchased
Loan, a Foreign Assignment Agreement and such other closing documentation
necessary to transfer such Foreign Purchased Loan to Buyer and perfect the
security interest therein granted by Seller in favor of Buyer in the relevant
non-U.S. jurisdiction);

 

  (D)

Seller shall have paid to Buyer (x) the Funding Fee then due and payable with
respect to such Transaction pursuant to the Fee Agreement and (y) Buyer’s
out-of-pocket costs and expenses pursuant to Section 30(d) of this Agreement
(which amounts referred to in the preceding sub-clauses (D)(x) and (D)(y) may be
paid through a holdback to the Purchase Price);

 

  (E)

Buyer shall have (A) determined, in accordance with the applicable provisions of
Section 3(a) of this Agreement, that the Assets proposed to be sold to Buyer by
Seller in such Transaction are Eligible Loans and (B) obtained internal credit
approval for the inclusion of such Eligible Loan as a Purchased Loan in a
Transaction;

 

  (F)

Buyer shall have determined that no event has occurred which is reasonably
likely to result in a Material Adverse Effect; and

 

  (G)

as of the applicable Purchase Date, each of the applicable Concentration Limits
is satisfied (unless waived by Buyer).

 

-31-



--------------------------------------------------------------------------------

(c)    Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless specific
objection is made in writing no less than three (3) Business Days after the date
thereof. In the event of any conflict between the terms of such Confirmation and
the terms of this Agreement, the Confirmation shall prevail. An objection sent
by Seller with respect to any Confirmation must state specifically that the
writing is an objection, must specify the provision(s) of such Confirmation
being objected to by Seller, must set forth such provision(s) in the manner that
Seller believes such provisions should be stated, and must be sent by Seller no
more than five (5) Business Days after such Confirmation is received by Seller.
It is understood and agreed that once a Confirmation has been executed by Buyer
and Seller, such Confirmation shall be binding on the parties hereto (absent
manifest error) and shall constitute evidence of Buyer’s approval of the
applicable Purchased Loan and the terms of the applicable Transaction.

(d)    No Transaction shall be terminable on demand by Buyer (other than upon
the occurrence and during the continuance of an Event of Default). Seller shall
be entitled to terminate a Transaction on demand, in whole only, and repurchase
the Purchased Loan subject to a Transaction on any Business Day prior to the
Repurchase Date (an “Early Repurchase Date”); provided, however, that:

 

  (i)

Seller notifies Buyer in writing of its intent to terminate such Transaction and
repurchase such Purchased Loan no later than three (3) Business Days prior to
such Early Repurchase Date,

 

  (ii)

on such Early Repurchase Date Seller pays to Buyer an amount equal to the sum of
(x) the Repurchase Price for such Transaction, (y) the Exit Fee, if any, then
due and payable with respect to such Transaction pursuant to the Fee Agreement
and (z) any other amounts payable under this Agreement (including, without
limitation, Section 3(i) of this Agreement) with respect to such Transaction, in
connection with the transfer to Seller or its agent of such Purchased Loan,

 

  (iii)

on such Early Repurchase Date, following the payment of the amounts set forth in
subclause (ii) above, no unpaid Margin Deficit exists, and

 

  (iv)

no Default or Event of Default shall have occurred and be continuing as of such
Early Repurchase Date.

Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Loans to be repurchased on such Early Repurchase
Date.

(e)    On the Repurchase Date or any Early Repurchase Date (including, without
limitation, in order to cure a Margin Deficit), termination of the applicable
Transaction will be effected by transfer to Seller or its agent of the
applicable Purchased Loan and any Income in respect thereof received by Buyer
(and not previously credited or transferred to, or applied to the obligations
of, Seller pursuant to Section 5 of this Agreement) against the simultaneous
transfer to an account of Buyer of the Repurchase Price, the amount, if any,
payable by Seller in the event any Hedging Transaction related to such Purchased
Loan is being terminated as of such date and any other amounts payable under
this Agreement with respect to such Transaction.

 

-32-



--------------------------------------------------------------------------------

(f)    On any Remittance Date before the Repurchase Date (or any Business Day
before the Repurchase Date upon two (2) Business Days prior notice to Buyer,
with respect to a reduction in outstanding Purchase Price of greater than
$2,000,000 (or, with respect to any Foreign Purchased Loan, the then-current
equivalent of such amount based on the Spot Rate with respect to the Applicable
Currency of such Foreign Purchased Loan as of the date of determination), Seller
shall have the right, from time to time, to transfer cash (in the Applicable
Currency of the related Purchased Loan) to Buyer for the purpose of reducing the
outstanding Purchase Price of, but not terminating, a Transaction and without
the release of any Collateral or the payment of any Exit Fee or other prepayment
fee or penalty; provided, that any such reduction in outstanding Purchase Price
occurring on a date other than a Remittance Date shall be required to be
accompanied by payment of all unpaid accrued Price Differential on the amount of
such reduction. Upon any reduction in outstanding Purchase Price in accordance
with this Section 3(f), either Seller or Buyer can request an amended and
restated Confirmation which shall reflect the decrease in the outstanding
Purchase Price (it being acknowledged that the failure by any party to request
or deliver such amended and restated Confirmation shall not be a Default).

(g)    If prior to any Pricing Rate Period with respect to any Transaction,
Buyer shall have determined in the exercise of its reasonable business judgment
(which determination shall be conclusive and binding upon Seller) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Index Rate for such Pricing Rate Period,
Buyer shall give prompt written notice thereof to Seller. If such notice is
given, the Pricing Rate with respect to such Transaction for such Pricing Rate
Period, and for any subsequent Pricing Rate Periods until such notice has been
withdrawn by Buyer shall be a per annum rate equal to the Prime Rate plus 100
basis points (1.00%) (the “Alternative Rate”).

(h)    Notwithstanding any other provision herein, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
shall make it unlawful for Buyer to effect or continue Transactions as
contemplated by the Transaction Documents, (a) the commitment of Buyer hereunder
to enter into new Transactions shall forthwith be canceled, and (b) the
Transactions then outstanding shall be converted automatically to Alternative
Rate Transactions on the last day of the then current Pricing Rate Period or
within such earlier period as may be required by law. If any such conversion of
a Transaction occurs on a day which is not the last day of the then current
Pricing Rate Period with respect to such Transaction, Seller shall pay to Buyer
such amounts, if any, as may be required pursuant to Section 3(i) of this
Agreement.

(i)    Upon written demand by Buyer, Seller shall indemnify Buyer and hold Buyer
harmless from any net actual, out-of-pocket loss or expense (not to include any
lost profit or opportunity or other consequential costs, loss or damages)
(including, without limitation, reasonable actual attorneys’ fees and
disbursements of outside counsel) which Buyer sustains or incurs as a
consequence of (i) default by Seller in terminating any Transaction after Seller
has given a notice in accordance with Section 3(d) hereof of a termination of a
Transaction, (ii) any payment of the Repurchase Price on any day other than a
Remittance Date or the Repurchase

 

-33-



--------------------------------------------------------------------------------

Date (including, without limitation, any such actual, out-of-pocket loss or
expense arising from the reemployment of funds obtained by Buyer to maintain
Transactions hereunder or from customary and reasonable fees payable to
terminate the deposits from which such funds were obtained) or (iii) a default
by Seller in selling Eligible Loans after Seller has delivered to Buyer an
executed Confirmation in connection with a proposed Transaction and Buyer has
agreed to purchase such Eligible Loans in accordance with the provisions of this
Agreement as evidenced by a countersigned Confirmation executed by Buyer and
delivered to Seller. A certificate as to such actual costs, losses, damages and
expenses, setting forth the calculations therefor shall be submitted promptly by
Buyer to Seller.

(j)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive from any central bank or other
Governmental Authority having jurisdiction over Buyer made subsequent to the
date hereof:

 

  (i)

shall subject Buyer to any tax of any kind whatsoever with respect to the
Transaction Documents, any Purchased Loan or any Transaction, or change the
basis of taxation of payments to Buyer in respect thereof (except for
(i) Indemnified Taxes (with Other Taxes applying for this purpose without the
proviso in the definition thereof), (ii) Taxes described in clauses (b) through
(g) of the definition of Excluded Taxes and (iii) Connection Income Taxes); or

 

  (ii)

shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer which is
not otherwise included in the determination of the Index Rate hereunder;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems, in the exercise of its reasonable business judgment,
to be material, of entering into, continuing or maintaining Transactions or to
reduce in a material manner any amount receivable under the Transaction
Documents in respect thereof; then, in any such case, and provided Buyer imposes
such additional costs generally on all of its similarly situated customers,
Seller shall pay to Buyer within ten (10) Business Days any additional amounts
necessary to compensate Buyer for such increased cost or reduced amount
receivable. If Buyer becomes entitled to claim any additional amounts pursuant
to this Section 3(j), it shall notify Seller in writing of the event by reason
of which it has become so entitled. Such notification as to the calculation of
any additional amounts payable pursuant to this subsection shall be submitted by
Buyer to Seller.

(k)    If Buyer shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof has the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level

 

-34-



--------------------------------------------------------------------------------

below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer, in the exercise of its reasonable business judgment, to be material, then
from time to time, after submission by Buyer to Seller of a written request
therefor, and provided Buyer imposes such additional costs generally on all of
its similarly situated customers, Seller shall pay to Buyer within ten
(10) Business Days such additional amount or amounts as will compensate Buyer
for such reduction. Such notification as to the calculation of any additional
amounts payable pursuant to this subsection shall be submitted by Buyer to
Seller.

(l)    Notwithstanding the foregoing or anything herein or in the Fee Agreement
to the contrary, (x) if any Transaction is converted to an Alternative Rate
Transaction, then Seller may consummate an early repurchase of the related
Purchased Loan at any time while the Alternative Rate is in effect without
payment of the Exit Fee, (y) if Buyer notifies Seller of its entitlement to
additional amounts pursuant to Section 3(j) or 3(k), then provided Seller pays
such additional amounts pursuant to Section 3(j) or 3(k), Seller may consummate
an early repurchase of all of the Purchased Loans and terminate this Agreement
and the other Transaction Documents without payment of the Exit Fee and (z) no
Exit Fee shall be due and payable in connection with any reduction in
outstanding Purchase Price or consummation of an early repurchase of a Purchased
Loan in accordance with Section 4(a).

 

4. MARGIN MAINTENANCE

(a)    If, at any time, (x) the aggregate Market Value of all U.S. Purchased
Loans shall be less than the sum of the Margin Amounts calculated individually
with respect to each U.S. Purchased Loan, (y) the aggregate Market Value of all
Foreign Purchased Loans (EUR) shall be less than the sum of the Margin Amounts
calculated individually with respect to each Foreign Purchased Loan (EUR) or
(z) the aggregate Market Value of all Foreign Purchased Loans (GBP) shall be
less than the sum of the Margin Amounts calculated individually with respect to
each Foreign Purchased Loan (GBP) (each of the foregoing clauses (x), (y) and
(z), a “Margin Deficit”), then in any such case Buyer may by notice to Seller in
writing (including therein a description of the then-current Market Value
calculation for the Purchased Loan for which a Margin Deficit exists, together
with a description of the then-current Market Value calculation for all other
Purchased Loans) require Seller to cure such Margin Deficit by any of the
following methods selected by Seller:

 

  (i)

transferring to Buyer additional cash collateral in an amount at least equal to
the sum of the amounts, calculated individually for each U.S. Purchased Loan,
Foreign Purchased Loan (EUR) or Foreign Purchased Loan (GBP), as applicable,
equal to the product of (x) the difference between the Margin Amount with
respect to such Purchased Loan and the Market Value of such Purchased Loan
multiplied by (y) the applicable Maximum Purchase Price Percentage, which cash
collateral shall be held by Buyer as additional Collateral with respect to the
applicable Purchased Loan(s);

 

  (ii)

reducing the outstanding Purchase Price of any U.S. Purchased Loan, Foreign
Purchased Loan (EUR) or Foreign Purchased Loan (GBP), as

 

-35-



--------------------------------------------------------------------------------

 

applicable, such that the aggregate Market Value of the U.S. Purchased Loans,
Foreign Purchased Loans (EUR) or Foreign Purchased Loans (GBP), as applicable,
is at least equal to or is greater than the sum of the Margin Amounts of the
U.S. Purchased Loans, Foreign Purchased Loans (EUR) or Foreign Purchased Loans
(GBP), as applicable; or

 

  (iii)

doing an early repurchase on an Early Repurchase Date of any U.S. Purchased
Loan, Foreign Purchased Loan (EUR) or Foreign Purchased Loan (GBP), as
applicable, pursuant to Section 3(d) of this Agreement and paying the related
Repurchase Price which early repurchase results in a cure of such Margin
Deficit.

With respect to this Section 4(a), such payments and/or reductions shall be made
by Seller in the Applicable Currency of the related Purchased Loan(s) with
respect to which such Margin Deficit exists. Any cash transferred to Buyer
pursuant to clause (ii) of this Section 4(a) of this Agreement with respect to
any Purchased Loan shall be applied to reduce the outstanding Purchase Price for
such Purchased Loan on a “dollar-for-dollar” basis for which there was a Margin
Deficit. Notwithstanding the foregoing or anything herein to the contrary, a
Margin Deficit shall not exist or be deemed to exist with respect to any
Purchased Loan at any time the outstanding Purchase Price with respect to such
Purchased Loan is less than 60% of the related Market Value.

(b)    If any notice is given by Buyer under Section 4(a) of this Agreement on
any Business Day (such notice, a “Margin Deficit Notice”) and Seller elects to
transfer cash pursuant to Section 4(a)(i) or (ii), Seller shall transfer cash in
the full amount (and in the Applicable Currency) required in Section 4(a)(i) or
(ii), if the Margin Deficit Notice is given before 1:00 p.m. EST, by no later
than the close of business on the Business Day following the Business Day on
which such Margin Deficit Notice is given, and if the Margin Deficit Notice is
given on or after 1:00 p.m. EST, by no later than the close of business on the
second (2nd) Business Day following the Business Day on which such Margin
Deficit Notice is given. The failure of Buyer, on any one or more occasions, to
exercise its rights under Section 4(a) of this Agreement shall not change or
alter the terms and conditions to which this Agreement is subject or limit the
right of Buyer to do so at a later date. Buyer and Seller agree that any failure
or delay by Buyer to exercise its rights under Section 4(a) of this Agreement
shall not limit such party’s rights under this Agreement or otherwise existing
by law or in any way create additional rights for such party.

(c)    At any time prior to the Facility Expiration Date, in the event a future
funding is contractually required to be made available to the related Mortgagor
under a Purchased Loan, Seller may submit to Buyer a Request for Margin Excess,
in the form of Exhibit IX attached hereto, which requests that Buyer transfer to
Seller, by wire transfer to an account of Seller or as directed by Seller in
writing (and subject to the last sentence of Section 17), cash (in the
Applicable Currency of such Purchased Loan) in an amount equal to the product of
a percentage, not to exceed the applicable Maximum Purchase Price Percentage for
such Purchased Loan, multiplied by the amount of such future funding (such
product, “Margin Excess (Future Funding)”), which cash shall be applied to
increase the outstanding Purchase Price with respect to the Transaction for such
Purchased Loan and to satisfy such future funding obligation in part; provided,
that, Buyer shall not have any obligation to transfer such Margin Excess (Future

 

-36-



--------------------------------------------------------------------------------

Funding) to Seller unless Buyer shall have determined that all of the following
conditions precedent (such conditions, the “Future Funding Conditions
Precedent”) are satisfied:

 

  (i)

If in connection with the entry into the initial Transaction relating to the
Purchased Loan that is the subject of a future funding obligation, Buyer and
Seller agreed upon additional conditions precedent which are required to be
satisfied (e.g. maintenance of or improvement in Debt Yield (Purchase Price)
and/or Debt Yield (Loan UPB)) with respect to such Purchased Loan and which are
specified in the Confirmation, taking into account the increase in the
outstanding Purchase Price attributable to such Margin Excess (Future Funding),
then such additional conditions precedent are satisfied;

 

  (ii)

taking into account the increase in the outstanding Purchase Price attributable
to such Margin Excess (Future Funding), the LTV (Purchase Price) shall not
exceed sixty percent (60%);

 

  (iii)

no Default or Event of Default has occurred and is continuing;

 

  (iv)

the increase in the outstanding Purchase Price with respect to such Purchased
Loan attributable to such Margin Excess (Future Funding) shall be equal to or
greater than $250,000 (or, with respect to any Foreign Purchased Loan, the
then-current equivalent of such amount based on the Spot Rate with respect to
the Applicable Currency of such Foreign Purchased Loan as of the date of
determination);

 

  (v)

Seller shall have demonstrated to Buyer’s reasonable satisfaction that all
conditions precedent to the future funding obligation under the Purchased Loan
documentation shall have been satisfied in all material respects; and

 

  (vi)

following such increase in the outstanding Purchase Price attributable to such
Margin Excess (Future Funding), no Margin Deficit shall exist.

In addition to and in no way limiting Seller’s right to submit to Buyer a
Request for Margin Excess in accordance with this Section 4(c), concurrent with
or following a future funding made by Seller to a Mortgagor under a Purchased
Loan, Seller may submit to Buyer a written request that Buyer, after applying
all of the Future Funding Conditions Precedent referred to above, provide Seller
with an indication of the amount of availability created with respect to such
Purchased Loan by Seller making such future funding.

(d)    If any notice is given by Seller under Section 4(c) of this Agreement on
any Business Day, Buyer shall transfer cash as provided in Section 4(c) (and
subject to the last sentence of Section 17) by no later than the close of
business on the second (2nd) Business Day following the Business Day on which
Buyer reasonably determines that the Future Funding Conditions Precedent have
been satisfied (or, in Buyer’s sole discretion, waived). The failure of Seller,
on any one or more occasions, to exercise its rights under Section 4(c) of this
Agreement shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Seller to do so at a later date.
Buyer and Seller agree that any failure or delay by Seller to exercise its
rights under Section 4(c) of this Agreement shall not limit such party’s rights
under this Agreement or otherwise existing by law or in any way create
additional rights for such party.

 

-37-



--------------------------------------------------------------------------------

(e)    At any time prior to the Facility Expiration Date, in the event,

(x)(a) Seller elects to transfer cash to Buyer pursuant to Section 4(a)(i) or
(ii) to satisfy a Margin Deficit and (b) on any date subsequent to such transfer
of cash, the Market Value of a Purchased Loan increases such that the
outstanding Purchase Price (or if cash collateral was transferred in accordance
with Section 4(a)(i), the outstanding Purchase Price less such cash collateral
so transferred) with respect to such Purchased Loan is less than the Maximum
Purchase Price with respect to such Purchased Loan, or

(y)(a) Seller elects to transfer cash to Buyer pursuant to Section 3(f) or
elects as described in the definition of Pricing Matrix to receive on the
applicable Purchase Date a Purchase Price lower than the Maximum Purchase Price
of such Purchased Loan and (b) on any date subsequent to such transfer of cash,
Seller desires to receive a re-advance of such cash so transferred or an
additional advance of cash in an amount up to the Maximum Purchase Price of such
Purchased Loan (the difference between the actual outstanding Purchase Price (or
outstanding Purchase Price less cash collateral transferred, as the case may
be), and the Maximum Purchase Price, the “Margin Excess (Other)”),

then Seller in either case may submit to Buyer a Request for Margin Excess, in
the form of Exhibit IX attached hereto, which requests that Buyer transfer to
Seller an amount up to such Margin Excess (Other) (in the Applicable Currency of
the Purchased Loan for which such Margin Excess (Other) exists), by wire
transfer to an account of Seller or designated by Seller in writing (and subject
to the last sentence of Section 17); provided, that, Buyer shall not have any
obligation to transfer such Margin Excess (Other) to Seller unless Buyer shall
have determined that all of the following conditions precedent are satisfied:

 

  (i)

no Default or Event of Default has occurred and is continuing;

 

  (ii)

with respect to any Purchased Loan, the amount of cash transferred by Buyer
pursuant to clause (x) or (y) above shall not cause the Purchase Price to exceed
the Maximum Purchase Price for such Purchased Loan;

 

  (iii)

the increase in the outstanding Purchase Price with respect to such Purchased
Loan attributable to such Margin Excess (Other) shall be equal to or greater
than $250,000 (or, with respect to any Foreign Purchased Loan, the then-current
equivalent of such amount based on the Spot Rate with respect to the Applicable
Currency of such Foreign Purchased Loan as of the date of determination); and

 

  (iv)

following such increase in the outstanding Purchase Price attributable to such
Margin Excess (Other), no Margin Deficit shall exist.

 

-38-



--------------------------------------------------------------------------------

(f)    If any Request for Margin Excess is given by Seller on any Business Day
under (x) Section 4(e)(x) of this Agreement, Buyer shall transfer cash as
provided in Section 4(e) by no later than the close of business on the next
succeeding Business Day following the Business Day on which Buyer has completed
its calculation of Market Value, or (y) Section 4(e) of this Agreement, Buyer
shall transfer cash as provided in Section 4(e)(y) by no later than the close of
business on the next succeeding Business Day following the Business Day on which
such Request for Margin Excess is submitted. The failure of Seller, on any one
or more occasions, to exercise its rights under Section 4(e) of this Agreement
shall not change or alter the terms and conditions to which this Agreement is
subject or limit the right of Seller to do so at a later date. Buyer and Seller
agree that any failure or delay by Seller to exercise its rights under Section
4(e) of this Agreement shall not limit such party’s rights under this Agreement
or otherwise existing by law or in any way create additional rights for such
party.

(g)    Promptly following the transfer of Margin Excess by Buyer to Seller, or
any increase to the Market Value of a Purchased Loan, in each case pursuant to
Section 4(c) and 4(d) or 4(e) and 4(f), as applicable, Buyer and Seller shall
revise the Confirmation to reflect the revised outstanding Purchase Price,
Maximum Purchase Price, Purchase Price Percentage, and Maximum Purchase Price
Percentage for such Purchased Loan, as applicable, and any other necessary
modifications to the terms set forth on the existing Confirmation.

(h)    In the event Seller requests to enter into a Transaction with Buyer with
respect to any Eligible Loan which includes Margin Excess (Future Funding)
obligations approved by Buyer, or Seller requests a Margin Excess (Future
Funding) with respect to any Purchased Loan, and the result of such Transaction
with respect to such Eligible Loan or the funding of such Margin Excess (Future
Funding) with respect to such Purchased Loan would be that, the sum of Column A
plus Column B plus Column C calculated with respect to all U.S. Purchased Loans
or all Foreign Purchased Loans, as the case may be, collectively (including for
this purpose, such Eligible Loan) would exceed the Facility Amount for U.S.
Purchased Loans or for Foreign Purchased Loans, as applicable, then Seller may
notify Buyer in writing that Seller elects to reallocate downward, in its sole
discretion, the amount referenced in Column C with respect to any U.S. Purchased
Loan or Foreign Purchased Loan, as applicable, by an amount necessary for the
sum of Column A plus Column B plus Column C calculated with respect to all U.S.
Purchased Loans or all Foreign Purchased Loans, as applicable, collectively
(including for this purpose, such Eligible Loan) not to exceed, with respect to
all U.S. Purchased Loans or all Foreign Purchased Loans, as applicable,
collectively (including for this purpose, such Eligible Loan), the Facility
Amount for U.S. Purchased Loans or Foreign Purchased Loans, as applicable.
Notwithstanding the foregoing, Seller shall be permitted, at any time and from
time to time, upon written notice to Buyer, to reallocate upward or downward the
amount referenced in Column C with respect to any U.S. Purchased Loan or Foreign
Purchased Loan so long as (a) the sum of Column A plus Column B plus Column C
calculated with respect to all U.S. Purchased Loans or all Foreign Purchased
Loans, as applicable, collectively, does not exceed the Facility Amount for U.S.
Purchased Loans or Foreign Purchased Loans, as applicable, and (b) any upward
reallocation of the amount referenced in Column C for any U.S. Purchased Loan or
Foreign Purchased Loan, as applicable, does not exceed the amount referenced in
Column E with respect to such Purchased Loan. Upon making any such
reallocations, Seller shall promptly deliver to Buyer (by e-mail) a Facility
Asset Chart, which then-current Facility Asset Chart shall represent the
definitive allocation of Buyer’s Margin Excess (Future Funding) obligations with
respect to

 

-39-



--------------------------------------------------------------------------------

all Purchased Loans. Notwithstanding anything to the contrary set forth in this
Agreement or any other Transaction Document, Buyer and Seller hereby acknowledge
and agree that, as of any date of determination, (i) the amount referenced in
Column C of the then-current version of the Facility Asset Chart with respect to
any Purchased Loan shall be the maximum amount of Margin Excess (Future Funding)
that Buyer would be obligated to transfer to Seller with respect to such
Purchased Loan upon satisfaction of the Future Funding Conditions Precedent, in
accordance with Sections 4(c) and (d) of this Agreement, and (ii) the sum of
Column A plus Column B plus Column C calculated with respect to each Purchased
Loan individually, as reflected in Column D, shall not exceed, with respect to
all Purchased Loans collectively, the Facility Amount.

 

5. INCOME PAYMENTS AND PRINCIPAL PAYMENTS

(a)    Each Cash Management Account shall be established at the Depository,
which (i) in the case of the Cash Management Account established by Parlex 2,
shall have been established on June 12, 2013, (ii) in the case of the Cash
Management Account established by Parlex 2A, shall have been established on
January 31, 2014, (iii) in the case of the Cash Management Account established
by Parlex 2 UK, shall have been established on the Second Amendment and
Restatement Date, (iv) in the case of the Cash Management Account established by
Parlex 2 EUR, shall have been established on the Second Amendment and
Restatement Date, and (v) in the case of any Cash Management Account established
by any Person that joins as a Seller under this Agreement from time to time,
shall be established concurrently with the execution and delivery of the Joinder
Agreement by which such Person joins as a Seller under this Agreement. Buyer
shall have sole dominion and control over each Cash Management Account. All
Income in respect of the Purchased Loans and any payments in respect of
associated Hedging Transactions, as well as any interest received from the
reinvestment of such Income, shall be deposited directly into the applicable
Cash Management Account and shall be remitted by the Depository in accordance
with the applicable provisions of Sections 5(d), 5(e), 5(f) and 14(b)(iii) of
this Agreement.

(b)    With respect to each Purchased Loan, Seller shall deliver to each
Mortgagor, issuer of a participation or borrower or similar Person (however
described) under a Purchased Loan an irrevocable direction letter (the
“Irrevocable Direction Letter”) in the form attached as Exhibit X to this
Agreement, with a simultaneous copy to Servicer, instructing the Mortgagor and
Servicer to pay all amounts payable under the related Purchased Loan to the
applicable Cash Management Account and shall provide to Buyer proof of such
delivery. If a Mortgagor or Servicer forwards any Income with respect to a
Purchased Loan to Seller rather than directly to the applicable Cash Management
Account, Seller shall (i) deliver an additional Irrevocable Direction Letter to
the applicable Mortgagor, with a simultaneous copy to Servicer, and make other
commercially reasonable efforts to cause such Mortgagor or Servicer to forward
such amounts directly to the applicable Cash Management Account and (ii) deposit
in the applicable Cash Management Account any such amounts within one Business
Day of Seller’s receipt thereof.

(c)    On each Remittance Date, Seller shall pay to Buyer an amount equal to the
Price Differential which has accrued during the related Pricing Rate Period for
each Transaction to the extent not previously paid to Buyer.

 

-40-



--------------------------------------------------------------------------------

(d)    So long as no Event of Default shall have occurred and be continuing,
during the Facility Availability Period, all Income received by the Depository
in respect of the Purchased Loans and the associated Hedging Transactions (other
than Principal Payments and net sale proceeds) may be remitted by the Depository
on the next Business Day to the account of Seller specified in the applicable
Blocked Account Agreement (or in accordance with such other direction and
instruction of Seller which is reasonably approved by Buyer).

(e)    So long as no Event of Default shall have occurred and be continuing,
during the Facility Availability Period, all Principal Payments in respect of
each Purchased Loan received by the Depository shall be paid, pursuant to the
withdrawal instructions of Seller that have been approved by Buyer, either
(x) with respect to scheduled Principal Payments (other than Principal Payments
in full), on the next Remittance Date or (y) with respect to unscheduled
Principal Payments and scheduled Principal Payments in full, on the first (1st)
Business Day immediately following the date such Principal Payment was deposited
in the applicable Cash Management Account), and, in each instance, applied as
follows: (i) first, toward the reduction of the outstanding Purchase Price of
such Purchased Loan to the extent necessary to cause the outstanding Purchase
Price with respect to such Purchased Loan to equal the product of the related
Market Value and the applicable Purchase Price Percentage (or with respect to
any Principal Payment in full, in the amount necessary to reduce the outstanding
Purchase Price of such Purchased Loan to zero) and (ii) second, to the extent
necessary to cause the outstanding Purchase Price with respect to each other
Purchased Loan to equal the product of the related Market Value and the
applicable Purchase Price Percentage. Any Principal Payments received by the
Depository and not paid to Buyer pursuant to the preceding sentence during the
Facility Availability Period shall be remitted promptly to Seller.

(f)    Following the end of the Facility Availability Period (so long as no
Event of Default shall have occurred and be continuing), all Income received by
the Depository in respect of any Purchased Loan and the associated Hedging
Transactions shall be applied, pursuant to the withdrawal instructions of Seller
that have been approved by Buyer (which withdrawal instructions shall set forth
the applicable Spot Rate(s) referenced in clause (vii) below), by the Depository
on each Remittance Date as follows (subject to the following sentence):

 

  (i)

first, to the Depository and Custodian an amount equal to the depository and
custodial fees due and payable;

 

  (ii)

second, to Buyer an amount equal to its out-of-pocket costs and expenses and any
other amounts due and payable under this Agreement;

 

  (iii)

third, to Buyer an amount equal to the Price Differential which has accrued and
is outstanding in respect of all of the Purchased Loans denominated in the same
Applicable Currency as the Purchased Loan from which the Income was received as
of such Business Day, such payment to be allocated amongst all such Purchased
Loans on a pro rata basis based upon the outstanding Purchase Price of each such
Purchased Loan;

 

  (iv)

fourth, to pay the amount, if any, payable by Seller in the event any Hedging
Transaction is being terminated as of such date;

 

-41-



--------------------------------------------------------------------------------

  (v)

fifth, to make a payment to Buyer in reduction of the outstanding Purchase Price
of the Purchased Loan from which the Income was received;

 

  (vi)

sixth, to make a payment to Buyer in reduction of the outstanding Purchase Price
of all of the Purchased Loans denominated in the same Applicable Currency as the
Purchased Loan from which the Income was received, such payment to be allocated
amongst all such Purchased Loans on a pro rata basis based upon the outstanding
Purchase Price of each such Purchased Loan;

 

  (vii)

seventh, to make a payment to Buyer in reduction of the outstanding Purchase
Price of all of the Purchased Loans denominated in an Applicable Currency
different than the Applicable Currency of the Purchased Loan from which the
Income was received, such payment to be allocated amongst all such Purchased
Loans on a pro rata basis based upon the outstanding Purchase Price of each such
Purchased Loan (which pro rata allocation shall be calculated based on the
then-current equivalent of such Purchase Price in the Applicable Currency of the
Purchased Loan from which the Income was received based on the applicable Spot
Rate as of the date of determination); and

 

  (viii)

eighth, the surplus, if any, to Seller.

Notwithstanding anything in Section 5(f) of this Agreement to the contrary,
prior to the application of funds pursuant to such Section, Seller shall be
entitled upon written request to Buyer to receive the amount of funds, if any,
as may be required by applicable law to be distributed for Guarantor to maintain
its status as a “real estate investment trust” for tax purposes and to avoid
other adverse tax consequences to Guarantor and/or its shareholders related to
the status of Guarantor as a “real estate investment trust” for tax purposes;
provided, that such distribution shall be subject to the condition precedent
(which Seller shall be required to demonstrate to the satisfaction of Buyer in
its sole discretion) that Guarantor has exhausted all other sources of cash flow
and income, whether in the form of equity or debt, prior to such request being
made to Buyer.

(g)    If an Event of Default shall have occurred and be continuing, all Income
received by the Depository in respect of the Purchased Loans and the associated
Hedging Transactions shall be applied, upon the direction and instruction of
Buyer, by the Depository on the Business Day next following the Business Day on
which such funds are deposited in the applicable Cash Management Account as
follows:

 

  (i)

first, to the Depository and Custodian an amount equal to the depository and
custodial fees due and payable;

 

  (ii)

second, to Buyer an amount equal to its out-of-pocket costs and expenses and any
other amounts due and payable under this Agreement;

 

-42-



--------------------------------------------------------------------------------

  (iii)

third, to Buyer an amount equal to the Price Differential which has accrued and
is outstanding in respect of all of the Purchased Loans as of such Business Day;

 

  (iv)

fourth, to make a payment to Buyer in reduction of the outstanding Purchase
Price of the Purchased Loans, such payment to be allocated amongst the Purchased
Loans as determined by Buyer in its sole discretion, until the outstanding
Purchase Price for all of the Purchased Loans has been reduced to zero;

 

  (v)

fifth, to pay, the amount, if any, payable by Seller in the event any Hedging
Transaction related to such Purchased Loan is being terminated as of such date;
and

 

  (vi)

sixth, the surplus, if any, to whoever may be lawfully entitled to receive such
surplus.

 

6. SECURITY INTEREST

Buyer and Seller intend that all Transactions hereunder be sales to Buyer of the
Purchased Loans and not loans from Buyer to Seller secured by the Purchased
Loans (other than for tax purposes). However, in the event any such Transaction
is deemed to be a loan, Seller hereby pledges all of its right, title, and
interest in, to and under and grants a first priority lien on, and security
interest in, all of Seller’s interest in the following property, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located (collectively, the “Collateral”) to Buyer to secure the payment and
performance of all other amounts or obligations owing to Buyer pursuant to this
Agreement and the related documents described herein:

(a)    the Purchased Loans, the Servicing Rights, Servicing Agreements,
Servicing Records, insurance relating to the Purchased Loans, and collection and
escrow accounts relating to the Purchased Loans;

(b)    the Hedging Transactions, if any, entered into pursuant to this
Agreement;

(c)    each Cash Management Account and all financial assets (including, without
limitation, all security entitlements with respect to all financial assets) from
time to time on deposit in each Cash Management Account;

(d)    the Foreign Assignment Agreement, if any;

(e)    all “general intangibles”, “accounts” and “chattel paper” as defined in
the UCC relating to or constituting any and all of the foregoing; and

(f)    all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

 

-43-



--------------------------------------------------------------------------------

Buyer’s security interest in the Collateral shall terminate only upon
termination of Seller’s obligations under this Agreement and the documents
delivered in connection herewith and therewith. Upon such termination, Buyer
shall promptly deliver to Seller such UCC termination statements, the equivalent
under applicable Requirements of Law in the relevant non-U.S. jurisdiction (with
respect to Foreign Purchased Loans) and other release documents as may be
commercially reasonable and to return the Purchased Loans to Seller. For
purposes of the grant of the security interest pursuant to this Section 6, this
Agreement shall be deemed to constitute a security agreement under the New York
Uniform Commercial Code (the “UCC”). Buyer shall have all of the rights and may
exercise all of the remedies of a secured creditor under applicable Requirements
of Law in the relevant jurisdiction (including, with respect to U.S. Purchased
Loans, the UCC and the other laws of the State of New York). In furtherance of
the foregoing, (a) Buyer, at Seller’s sole cost and expense, shall cause to be
filed in such locations as may be reasonably necessary to perfect and maintain
perfection and priority of the security interest granted hereby and by any
Foreign Assignment Agreement, UCC financing statements and continuation
statements or their equivalent under applicable Requirements of Law in the
relevant non-U.S. jurisdiction (with respect to Foreign Purchased Loans)
(collectively, the “Filings”), and shall forward copies of such Filings to
Seller upon completion thereof, and (b) Seller shall from time to time take such
further actions as may be reasonably requested by Buyer to maintain and continue
the perfection and priority of the security interest granted hereby and by any
Foreign Assignment Agreement (including marking its records and files to
evidence the interests granted to Buyer hereunder).

 

7. PAYMENT, TRANSFER AND CUSTODY

(a)    On the Purchase Date for each Transaction, ownership of the Purchased
Loans shall be transferred to Buyer or its designee (including the Custodian)
against the simultaneous transfer of the Purchase Price to an account of Seller
specified in writing by Seller relating to such Transaction (and subject to the
last sentence of Section 17).

(b)    On or before each Purchase Date, Seller shall deliver or cause to be
delivered to Buyer or its designee the Custodial Delivery in the form attached
hereto as Exhibit III; provided, that notwithstanding the foregoing, upon
request of Seller, Buyer in its sole discretion may elect to permit Seller to
make such delivery by not later than the third (3rd) Business Day after the
related Purchase Date, so long as Seller causes an Acceptable Attorney to
deliver to Buyer and the Custodian an Attorney’s Bailee Letter on or prior to
such Purchase Date. In connection with each sale, transfer, conveyance and
assignment of a Purchased Loan, on or prior to the Purchase Date with respect to
such Purchased Loan, Seller shall deliver or cause to be delivered and released
the following documents (collectively, the “Purchased Loan File”) pertaining to
such Purchased Loan to the Custodian on or prior to the Purchase Date (unless
otherwise waived by Buyer) with respect to such Purchased Loan (or, pursuant to
the proviso in the immediately preceding sentence, by not later than the third
(3rd) Business Day after the related Purchase Date):

 

-44-



--------------------------------------------------------------------------------

With respect to each Purchased Loan that is a Whole Loan or Senior Interest, to
the extent applicable:

 

  (i)

The original Mortgage Note (or senior Mortgage Note in an “A/B” structure),
bearing all intervening endorsements and/or assignments (including, with respect
to Foreign Purchased Loans, copies of all Transfer Certificates duly executed by
the relevant parties).

 

  (ii)

An original or copy of any loan agreement and any guarantee executed in
connection with the Mortgage Note.

 

  (iii)

An original or copy of the Mortgage with evidence of recordation, or submission
for recordation, from the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located (or, in the case of a
Foreign Purchased Loan, with evidence of all filings, recordings, notifications
and/or regulations required under applicable Requirements of Law in the relevant
non-U.S. jurisdiction to perfect a valid first priority security in the
Mortgaged Property).

 

  (iv)

Originals or copies of all assumption, modification, consolidation or extension
agreements with evidence of recordation, or submission for recordation, from the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located (or, in the case of a Foreign Purchased Loan, with
evidence of all filings, recordings, notifications and/or registrations required
under applicable Requirements of Law in the relevant non-U.S. jurisdiction).

 

  (v)

An original of the Assignment Documents in Blank.

 

  (vi)

An original of the Foreign Assignment Agreement.

 

  (vii)

Originals or copies of all intervening assignments of mortgage with evidence of
recordation, or submission for recordation, from the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located
(or, in the case of a Foreign Purchased Loan, with evidence of all filings,
recordings, notifications and/or regulations required under applicable
Requirements of Law in the relevant non-U.S. jurisdiction to perfect a valid
first priority security in the Mortgaged Property).

 

  (viii)

An original or copy of the attorney’s opinion of title and abstract of title or
a copy of the mortgagee title insurance policy, as applicable, or if the
mortgagee title insurance policy has not been issued, a copy of the irrevocable
marked commitment to issue the same (or irrevocable signed proforma policy).

 

  (ix)

An original or copy of any security agreement, chattel mortgage or equivalent
document executed in connection with the Purchased Loan and,

 

-45-



--------------------------------------------------------------------------------

 

together, in the case of a Foreign Purchased Loan, with evidence of all filings,
recordings, notifications and/or registrations required under applicable
Requirements of Law in the relevant non-U.S. jurisdiction necessary to perfect a
valid first priority security interest in the relevant Mortgaged Property.

 

  (x)

An original or copy of the assignment of leases and rents, if any, with evidence
of recordation, or submission for recordation, from the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located
(or, in the case of a Foreign Purchased Loan, with evidence of all filings,
recordings, notifications and/or registrations required under applicable
Requirements of Law in the relevant non-U.S. jurisdiction necessary to perfect a
valid first priority security interest in the relevant Mortgaged Property).

 

  (xi)

Originals or copies of all intervening assignments of assignment of leases and
rents, if any, or copies thereof, with evidence of recordation, or submission
for recordation, from the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located (or, in the case of a
Foreign Purchased Loan, with evidence of all filings, recordings, notifications
and/or registrations required under applicable Requirements of Law in the
relevant non-U.S. jurisdiction).

 

  (xii)

A copy of the UCC financing statements and all necessary UCC continuation
statements (or, with respect to Foreign Purchased Loans, their equivalent under
applicable Requirements of Law in the relevant non-U.S. jurisdiction) with
evidence of filing or submission for filing thereon, and UCC assignments (or,
with respect to Foreign Purchased Loans, their equivalent under applicable
Requirements of Law in the relevant non-U.S. jurisdiction) prepared by Seller in
blank, which UCC assignments or such equivalent shall be in form and substance
acceptable for filing.

 

  (xiii)

An environmental indemnity agreement (if any).

 

  (xiv)

Mortgagor’s certificate or title affidavit (if any).

 

  (xv)

A survey of the Mortgaged Property (if any) as accepted by the title company for
issuance of the Title Policy (or, with respect to Foreign Purchased Loans, by
Buyer).

 

  (xvi)

With respect to Foreign Purchased Loans, a Property Report and an overview
thereon prepared by Seller’s counsel addressed to or capable of being relied on
by Buyer or its designee upon registration of Buyer or its designee, as lender
of record (if available).

 

  (xvii)

A copy of the Mortgagor’s opinion of counsel.

 

-46-



--------------------------------------------------------------------------------

  (xviii)

An assignment of permits, contracts and agreements (if any).

With respect to each Purchased Loan which is a participation interest in a Whole
Loan or Senior Interest:

 

  (i)

the original or a copy of all of the documents described above with respect to a
Purchased Loan which is a whole mortgage loan;

 

  (ii)

if applicable, an original participation certificate bearing all intervening
endorsements, endorsed “Pay to the order of                      without
recourse” and signed in the name of the Last Endorsee by an authorized Person;

 

  (iii)

an original or copy of any participation agreement and an original or copy of
any intercreditor agreement, co–lender agreement and/or servicing agreement
executed in connection with the Purchased Loan; and

 

  (iv)

the omnibus assignment of Purchased Loan sufficient to transfer to Buyer all of
Seller’s rights, title and interest in and to the Purchased Loan.

From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Loan approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time. With respect to any documents which have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate certifying that such copy is a true,
correct and complete copy of the original, which has been transmitted for
recordation. Seller shall deliver such original documents to the Custodian
promptly when they are received. With respect to all of the Purchased Loans
delivered by Seller to Buyer or its designee (including the Custodian), Seller
shall execute an omnibus power of attorney substantially in the form of Exhibit
V-A or Exhibit V-B attached hereto, as applicable, irrevocably appointing Buyer
or its designee its attorney-in-fact with full power during the occurrence and
continuance of an Event of Default and, subject to the following sentence,
during the occurrence and continuance of a monetary Default or material
non-monetary Default, to take the actions described therein, on the terms and
conditions set forth therein. If a monetary Default or a material non-monetary
Default has occurred and is continuing and Buyer has requested in writing that
Seller take or cause to be taken any action that Buyer deems reasonably
necessary to preserve Buyer’s or its designee’s ability to enforce upon the
Purchased Loans as and when permitted pursuant to Section 14(b) hereof (which
writing shall include a statement that Buyer will exercise its power of attorney
if Seller fails to take or cause to be taken such action requested by Buyer),
and Seller has not complied with any such request promptly following receipt
thereof, then Buyer (or its designee) may exercise its power of attorney during
the existence and continuation of any such monetary Default or material
non-monetary Default, as the case may be, as Buyer deems reasonably necessary to
preserve Buyer’s or its designee’s ability to enforce upon the Purchased Loans
as and when permitted pursuant to Section 14(b) hereof. Buyer shall deposit the
Purchased Loan Files representing the Purchased Loans, or direct that the
Purchased Loan Files be deposited

 

-47-



--------------------------------------------------------------------------------

directly, with the Custodian. The Purchased Loan Files shall be maintained in
accordance with the applicable Custodial Agreement. Any Purchased Loan Files not
delivered to Buyer or its designee (including the Custodian) are and shall be
held in trust by Seller or its designee for the benefit of Buyer as the owner
thereof. Seller or its designee shall maintain a copy of the Purchased Loan File
and the originals of the Purchased Loan File not delivered to Buyer or its
designee. The possession of the Purchased Loan File by Seller or its designee,
is at the will of Buyer for the sole purpose of servicing the related Purchased
Loan, and such retention and possession by Seller or its designee is in a
custodial capacity only. The books and records (including, without limitation,
any computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the sale of the related Purchased Loan to
Buyer. Seller or its designee (including the Custodian) shall release its
custody of the Purchased Loan File only in accordance with written instructions
from Buyer, unless such release is required as incidental to the servicing of
the Purchased Loans, is in connection with a repurchase of any Purchased Loan by
Seller or as otherwise required by law.

(c)    Unless an Event of Default shall have occurred and be continuing, Buyer
and/or its designee shall exercise all voting and corporate rights with respect
to the Purchased Loans in accordance with Seller’s written instructions;
provided, however, that Buyer and/or its designee, shall not be required to
follow Seller’s instructions concerning any vote or corporate right if doing so
would, in Buyer’s Applicable Standard of Discretion and in a manner consistent
with Buyer’s other master repurchase facilities for comparable assets, be
inconsistent with or result in any violation of any provision of the Transaction
Documents or any Requirement of Law. The rights of Buyer as described in
Section 3.07 of the Servicing Agreement in relation to the consideration of and
provision to the Servicer of any consents, authorizations, directions and/or
instructions shall constitute the exercise of voting and corporate rights with
respect to the Purchased Loans for the purpose of this Section 7(c). Upon the
occurrence and during the continuation of an Event of Default, Buyer and/or its
designee, shall be entitled to exercise all voting and corporate rights with
respect to the Purchased Loans without regard to Seller’s instructions.

 

8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

(a)    Title to all Purchased Loans shall pass to Buyer (or its designee) on the
applicable Purchase Date, and Buyer (or its designee) shall have free and
unrestricted use of all Purchased Loans, subject however, to the terms of this
Agreement. Nothing in this Agreement or any other Transaction Document shall
preclude Buyer (or its designee) from engaging in repurchase transactions with
the Purchased Loans or otherwise selling, transferring, pledging, repledging,
hypothecating, or rehypothecating the Purchased Loans, but no such transaction
shall relieve Buyer of its obligations to transfer the Purchased Loans to Seller
pursuant to Section 3 of this Agreement, of Buyer’s obligation to credit or pay
Income to, or apply Income to the obligations of, Seller pursuant to Section 5
hereof or of Buyer’s obligations pursuant to Section 19(b).

(b)    Nothing contained in this Agreement or any other Transaction Document
shall obligate Buyer to segregate any Purchased Loans delivered to Buyer (or its
designee) by Seller. Notwithstanding anything to the contrary in this Agreement
or any other Transaction Document, no Purchased Loan shall remain in the custody
of Seller or an Affiliate of Seller.

 

-48-



--------------------------------------------------------------------------------

9. INTENTIONALLY OMITTED

 

10. REPRESENTATIONS

(a)    Each of Buyer and Seller represents and warrants to the other that (i) it
is duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance or
rule applicable to it or its organizational documents or any agreement by which
it is bound or by which any of its assets are affected.

(b)    In addition to the representations and warranties in subsection
(a) above, Seller represents and warrants to Buyer that as of the date of this
Agreement, as of the Purchase Date for the purchase of any Purchased Loans by
Buyer from Seller and any Transaction thereunder, as of any Business Day on
which Margin Excess is made available by Buyer to Seller, and at all times while
this Agreement and any Transaction thereunder is in full force and effect:

 

  (i)

Organization. Seller is duly formed, validly existing and in good standing under
the laws and regulations of the state of Seller’s formation and is duly
licensed, qualified, and in good standing in every jurisdiction where such
licensing or qualification is necessary for the transaction of Seller’s
business. Seller has the power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted, and has the power to execute, deliver, and perform its obligations
under this Agreement and the other Transaction Documents.

 

  (ii)

Due Execution; Enforceability. The Transaction Documents have been or will be
duly executed and delivered by Seller. The Transaction Documents constitute the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms subject to bankruptcy, insolvency, and
other limitations on creditors’ rights generally and to equitable principles.

 

  (iii)

Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms or provisions of (i) the
organizational documents of Seller, (ii) any

 

-49-



--------------------------------------------------------------------------------

 

contractual obligation to which Seller is now a party or the rights under which
have been assigned to Seller or the obligations under which have been assumed by
Seller or to which the assets of Seller are subject or constitute a default
thereunder, or result thereunder in the creation or imposition of any lien upon
any of the assets of Seller, other than pursuant to the Transaction Documents,
(iii) any judgment or order, writ, injunction, decree or demand of any court
applicable to Seller, or (iv) any applicable Requirement of Law, in the case of
clauses (ii)-(iv) above, to the extent that such conflict or breach would have a
Material Adverse Effect. Seller has all necessary licenses, permits and other
consents from Governmental Authorities necessary to acquire, own and sell the
Purchased Loans and for the performance of its obligations under the Transaction
Documents, except to the extent failure to have such licenses, permits and
consents is not reasonably likely to have a Material Adverse Effect.

 

  (iv)

Litigation; Requirements of Law. Except as disclosed in writing to Buyer, there
is no action, suit, proceeding, investigation, or arbitration pending or, to
Seller’s Actual Knowledge, threatened in writing against Seller or any of its
assets, which is reasonably likely to have a Material Adverse Effect. Seller is
in compliance in all material respects with all Requirements of Law. Seller is
not in default in any material respect with respect to any judgment, order,
writ, injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.

 

  (v)

No Broker. Seller has not dealt with any broker, investment banker, agent, or
other Person (other than Buyer or an Affiliate of Buyer) who may be entitled to
any commission or compensation in connection with the sale of Purchased Loans
pursuant to any of the Transaction Documents.

 

  (vi)

Good Title to Purchased Loans. Immediately prior to the purchase of any
Purchased Loans by Buyer from Seller, such Purchased Loans are free and clear of
any lien, encumbrance or impediment to transfer (including any “adverse claim”
as defined in Section 8-102(a)(1) of the UCC), and Seller is the record and
beneficial owner of and has good and marketable title to and the right to sell
and transfer such Purchased Loans to Buyer and, upon transfer of such Purchased
Loans to Buyer, Buyer shall be the owner of such Purchased Loans free of any
adverse claim, subject to the rights of Seller and other obligations of Buyer
pursuant to the terms of this Agreement. In the event the related Transaction is
recharacterized as a secured financing of the Purchased Loans, the provisions of
this Agreement (together, with respect to any Foreign Purchased Loan, with the
relevant Foreign Assignment Agreement) are effective to create in favor of Buyer
a valid security interest in all rights, title and interest of Seller in, to and
under the Collateral and Buyer shall have a valid, perfected first priority
security interest in the Purchased Loans.

 

-50-



--------------------------------------------------------------------------------

  (vii)

No Default. As of the date of this Agreement and each Purchase Date, no Default
or Event of Default has occurred and is continuing under or with respect to the
Transaction Documents. At all times while this Agreement and any Transaction
thereunder is in effect, no monetary Default, material non-monetary Default or
Event of Default to Seller’s Actual Knowledge has occurred and is continuing
under or with respect to the Transaction Documents.

 

  (viii)

Representations and Warranties Regarding Purchased Loans; Delivery of Purchased
Loan File. Seller represents and warrants to Buyer that each Purchased Loan sold
in a Transaction hereunder, as of the related Purchase Date for such Transaction
and as of any Business Day on which Margin Excess is made available by Buyer to
Seller which increases the outstanding Purchase Price of such Purchased Loan,
conforms to the applicable representations and warranties set forth in Exhibit
VI attached hereto in all material respects, except as disclosed to Buyer in
writing. With respect to each Purchased Loan, the Mortgage Note, the Mortgage,
the Assignment of Mortgage, the Transfer Certificate and any other documents
required to be delivered under this Agreement and the applicable Custodial
Agreement for such Purchased Loan have been delivered to Buyer or the Custodian
on its behalf (or shall be delivered in accordance with the time periods set
forth herein).

 

  (ix)

Adequate Capitalization; No Fraudulent Transfer. Seller is generally able to
pay, and as of the date hereof is paying, its debts as they come due. Seller has
not become, and is not presently, financially insolvent nor will Seller be made
insolvent by virtue of Seller’s execution of or performance under any of the
Transaction Documents within the meaning of the bankruptcy laws or the
insolvency laws of any jurisdiction. Seller has not entered into any Transaction
Document or any Transaction pursuant thereto in contemplation of insolvency or
with intent to hinder, delay or defraud any creditor. Seller has not received
any written notice that any payment or other transfer made to or on account of
Seller from or on account of any Mortgagor or any other person obligated under
any Purchased Loan Documents is or may be void or voidable as an actual or
constructive fraudulent transfer or as a preferential transfer.

 

  (x)

Consents. No consent, approval or other action of, or filing by Seller with, any
Governmental Authority or any other Person is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of any of the Transaction Documents (other than consents, approvals and filings
that have been obtained or made, as applicable, or that, if not obtained or
made, are not reasonably likely to have a Material Adverse Effect).

 

  (xi)

Members. Seller is a wholly owned subsidiary of Guarantor.

 

-51-



--------------------------------------------------------------------------------

  (xii)

Organizational Documents. Seller has delivered to Buyer certified copies of its
organizational documents, together with all amendments thereto, if any.

 

  (xiii)

No Encumbrances. Except to the extent expressly set forth in this Agreement,
there are (i) no outstanding rights, options, warrants or agreements on the part
of Seller for a purchase, sale or issuance, in connection with the Purchased
Loans, (ii) no agreements on the part of Seller to issue, sell or distribute the
Purchased Loans, and (iii) no obligations on the part of Seller (contingent or
otherwise) to purchase, redeem or otherwise acquire any securities or any
interest therein or to pay any dividend or make any distribution in respect of
the Purchased Loans.

 

  (xiv)

Federal Regulations. Seller is not (A) required to register as an “investment
company,” or a company “controlled by an investment company,” within the meaning
of the Investment Company Act of 1940, as amended, or (B) a “holding company,”
or a “subsidiary company of a holding company,” or an “affiliate” of either a
“holding company” or a “subsidiary company of a holding company,” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.

 

  (xv)

Taxes. Seller and Guarantor have filed or caused to be filed all federal and
other material tax returns which are required to be filed with respect to Seller
and have paid all federal and other material taxes imposed on or with respect to
Seller except for any such taxes as are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided in accordance with GAAP; no tax liens have
been filed against Seller or its assets (except for Permitted Liens).

 

  (xvi)

ERISA. Neither Seller nor any ERISA Affiliate maintains any Plans and neither
Seller nor any ERISA Affiliate and makes any contributions to any Plans or any
Multiemployer Plans.

 

  (xvii)

Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there are no
judgments against Seller unsatisfied of record or docketed in any court located
in the United States of America. No Act of Insolvency has ever occurred with
respect to Seller.

 

  (xviii)

Full and Accurate Disclosure. No information contained in the Transaction
Documents or in any written statement prepared and delivered by Seller or
Guarantor pursuant to the terms of the Transaction Documents contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made when such statements and omissions are
considered in the totality of the circumstances in question.

 

-52-



--------------------------------------------------------------------------------

  (xix)

Financial Information. All financial data concerning Seller and Guarantor that
has been delivered by Seller to Buyer is true, complete and correct in all
material respects and has been prepared in accordance with GAAP. To Seller’s
Actual Knowledge, all financial data concerning the Purchased Loans that has
been delivered by or on behalf of Seller to Buyer is true, complete and correct
in all material respects. Since the delivery of such data, except as otherwise
disclosed in writing to Buyer, there has been no change in the financial
position of Seller and Guarantor or in the operations of Seller and Guarantor
or, to Seller’s Actual Knowledge, the financial position of the Purchased Loans,
which change is reasonably likely to have in a Material Adverse Effect.

 

  (xx)

Notice Address; Jurisdiction of Organization. On the date of this Agreement,
Seller’s address for notices is as set forth in Annex I. Seller’s jurisdiction
of organization is Delaware. The location where Seller keeps its books and
records, including all computer tapes and records relating to the Collateral, is
its notice address.

 

  (xxi)

Prohibited Person. None of Seller, Guarantor or any of their respective
Affiliates is a Prohibited Person and each of Seller and Guarantor is in full
compliance with all applicable orders, rules, regulations and recommendations of
OFAC and each Foreign Sanctions Authority. None of Seller or Guarantor or any of
their respective members, directors, executive officers, parents or
Subsidiaries, as applicable: (A) are subject to U.S. or multilateral economic or
trade sanctions currently in force; (B) are owned or controlled by, or act on
behalf of, any governments, corporations, entities or individuals that are
subject to U.S. or multilateral economic or trade sanctions currently in force;
or (C) is a Prohibited Person or is otherwise named, identified or described on
any blocked persons list, designated nationals list, denied persons list, entity
list, debarred party list, unverified list, sanctions list or other list of
individuals or entities with whom U.S. persons may not conduct business,
including but not limited to lists published or maintained by OFAC, the U.S.
Department of Commerce, the U.S. Department of State and any Foreign Sanctions
Authority. Each of Seller and Guarantor has established an anti-money laundering
compliance program as required by all applicable anti-money laundering laws and
regulations, including without limitation the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56).

 

  (xxii)

Centre of Main Interests. Seller warrants, represents and covenants that it has
not (A) taken any action that would cause its “centre of main interests” (as
such term is used in Section 3(1) of the European Council Regulation (EC)
No. 1346/2000 on Insolvency Proceedings (the “Insolvency Regulation”)) to be
located in the United Kingdom or Europe or (B) registered as a company in any
jurisdiction other than Delaware.

 

-53-



--------------------------------------------------------------------------------

11. NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and until this Agreement is no longer in force with
respect to any Transaction, Seller shall not without the prior written consent
of Buyer:

(a)    subject to Seller’s right to repurchase any Purchased Loan, take any
action which would directly or indirectly impair or adversely affect Buyer’s
title to the Purchased Loans;

(b)    transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Loans (or any of them) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Loans (or any of them) with any Person other than Buyer, unless and
until such Purchased Loans are repurchased by Seller in accordance with this
Agreement;

(c)    create, incur or permit to exist any Lien in or on the Purchased Loans,
except as described in Section 6 of this Agreement;

(d)    create, incur or permit to exist any lien, encumbrance or security
interest in or on any of the other Collateral subject to the security interest
granted by Seller pursuant to Section 6 of this Agreement;

(e)    modify or terminate any of the organizational documents of Seller (except
Buyer shall not unreasonably withhold or delay any request for a consent to such
modification to the organizational documents (excluding the special purpose
entity provisions));

(f)    consent to any amendment or supplement to, or termination of any note,
loan agreement, mortgage or guaranty relating to the Purchased Loans or other
material agreement or instrument relating to the Purchased Loans (other than
Permitted Purchased Loan Modifications), unless and until such Purchased Loans
are repurchased by Seller in accordance with this Agreement; provided, that
notwithstanding the foregoing, to the extent Buyer’s prior approval is required
for any such amendment or termination set forth in this Section 11(f) and Seller
delivers a written request for approval to Buyer which is not responded to
within five (5) Business Days, then Buyer shall be deemed to have granted its
approval to such amendment or termination if Seller proceeds to deliver to Buyer
a second written request for approval which is not responded to within five
(5) Business Days, so long as such second request is marked in bold lettering
with the following language: “BUYER’S RESPONSE IS REQUIRED WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A
REPURCHASE AGREEMENT BETWEEN THE UNDERSIGNED AND BUYER” and the envelope
containing the request must be marked “PRIORITY”;

(g)    admit any additional members in Seller, or permit the sole member of
Seller to assign or transfer all or any portion of its membership interest in
Seller;

(h)    enter into any Hedging Transactions other than to the extent required
under Section 12(e) (it being understood and agreed Seller shall not have any
obligation to enter into Hedging Transactions with respect to individual
Purchased Loans or pursue hedging strategies at the level of Seller with respect
to the Purchased Loans);

 

-54-



--------------------------------------------------------------------------------

(i)    after the occurrence and during the continuation of an Event of Default,
make any distribution, payment on account of, or set apart assets for, a sinking
or other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Capital Stock of Seller, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller; or

(h)    take any action that will cause its “centre of main interests” (as such
term is used in the Insolvency Regulation) to be located in the United Kingdom
or Europe or register as a company in any jurisdiction other than Delaware.

 

12. AFFIRMATIVE COVENANTS OF SELLER

(a)    Seller shall use commercially reasonable efforts to promptly notify Buyer
of any change in its business operations and/or financial condition that would
be reasonably likely to have a Material Adverse Effect; provided, however, the
failure to deliver such notice in accordance with this Section 12(a) shall not
give rise to an Event of Default; provided, further, that nothing in this
Section 12 shall relieve Seller of its obligations under this Agreement.

(b)    Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request and which are in Seller’s possession or control evidencing
the truthfulness of the representations set forth in Section 10.

(c)    Seller (1) shall defend the right, title and interest of Buyer in and to
the Collateral against, and take such other action as is necessary to remove,
the Liens of all Persons (other than security interests by or through Buyer and
Permitted Liens) and (2) shall, at Buyer’s reasonable request, take all action
necessary to ensure that Buyer will have a first priority security interest in
the Purchased Loans subject to any of the Transactions in the event such
Transactions are recharacterized as secured financings.

(d)    Seller shall notify Buyer and the Depository of the occurrence of any
Default or Event of Default of which Seller has written notice or Actual
Knowledge and which has not otherwise been disclosed pursuant to the reports
delivered in accordance with Section 12(i).

(e)    With respect to each fixed rate Purchased Loan, Seller shall enter into
Hedging Transactions designed to mitigate interest rate risk (i.e. not credit
risk) pursuant to a hedging strategy reasonably acceptable to Buyer and pledge
such Hedging Transactions to Buyer as Collateral (including, without limitation,
to the extent such Hedging Transactions are entered into with a party other than
Buyer, delivering a collateral assignment of such Hedging Transactions in form
and substance acceptable to Buyer). Seller acknowledges Buyer will mark to
market such Hedging Transactions from time to time in accordance with and
subject to the terms of this Agreement.

(f)    Seller shall promptly (and in any event not later than three (3) Business
Days following receipt) deliver to Buyer (i) any written notice of the
occurrence of an event of default received by Seller pursuant to the Purchased
Loan Documents and (ii) any other information with respect to the Purchased
Loans within Seller’s possession or control as may be reasonably requested by
Buyer from time to time.

 

-55-



--------------------------------------------------------------------------------

(g)    Seller will permit Buyer or its designated representative to inspect at
Buyer’s sole cost and expense (so long as an Event of Default has not occurred
and is not continuing) Seller’s records which are not privileged or confidential
(but excluding for this purpose all information received from Mortgagors or
other obligors on the Purchased Loans) and the conduct and operation of its
business related thereto upon reasonable prior written notice from Buyer or its
designated representative, at such reasonable times and with reasonable
frequency (not to exceed twice per calendar year, so long as an Event of Default
has not occurred and is not continuing), subject to the terms of any
confidentiality agreement between Buyer and Seller and applicable law, and if no
such confidentiality agreement then exists between Buyer and Seller, Buyer and
Seller shall act in accordance with customary market standards regarding
confidentiality and applicable law. Buyer shall act in a commercially reasonable
manner in requesting and conducting any inspection relating to the conduct and
operation of Seller’s business.

(h)    At any time from time to time upon the reasonable request of Buyer, at
the sole expense of Seller, Seller will promptly and duly execute and deliver
such further instruments and documents and take such further actions as Buyer
may reasonably request for the purposes of obtaining or preserving the full
benefits of this Agreement including the first priority security interest
granted hereunder and of the rights and powers herein granted (including, among
other things, filing such UCC financing statements or their equivalent under
applicable Requirements of Law in any relevant non-U.S. jurisdiction as Buyer
may reasonably request). If any amount payable under or in connection with any
of the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such note, instrument or chattel paper shall be
immediately delivered to Buyer, duly endorsed in a manner reasonably
satisfactory to Buyer, to be held as Collateral pursuant to this Agreement, and
the documents delivered in connection herewith.

(i)    Seller shall provide Buyer with the following financial and reporting
information:

 

  (i)

Within 45 days after the last day of each of the first three fiscal quarters in
any fiscal year, Guarantor’s and (to the extent prepared separately from
Guarantor) Seller’s unaudited consolidated balance sheets as of the end of such
quarter, in each case certified as being true and correct by an officer’s
certificate;

 

  (ii)

Within 90 days after the last day of its fiscal year, Guarantor’s audited and
(to the extent prepared separately from Guarantor) Seller’s unaudited (or, if
generated by Seller, Seller’s audited) consolidated statements of income and
statements of changes in cash flow for such year and balance sheets as of the
end of such year, in each case presented fairly in accordance with GAAP, and
accompanied, in the case of Guarantor, by an unqualified report of a nationally
recognized independent certified public accounting firm, Deloitte & Touche LLP
or any other accounting firm consented to by Buyer in its reasonable discretion;

 

  (iii)

Within 30 days after the last day of each calendar month, any and all property
level financial information (including, without limitation, operating and
financial statements) with respect to the Purchased Loans

 

-56-



--------------------------------------------------------------------------------

 

that was received during the preceding calendar month and is in the possession
of Seller or an Affiliate, including, without limitation, rent rolls and income
statements;

 

  (iv)

Within 30 days after the last day of each calendar quarter in any fiscal year,
an officer’s certificate from Seller addressed to Buyer certifying that, as of
such calendar month, (x) Seller and Guarantor are in compliance in all material
respects with all of the terms and requirements of this Agreement, (y) Guarantor
is in compliance with the financial covenants set forth in the Guaranty
(including therein detailed calculations demonstrating such compliance) and
(z) no Event of Default has occurred and is continuing; and

 

  (v)

With respect to the Purchased Loans and related Mortgaged Properties: (x) within
30 days after the last day of each calendar month, Seller’s monthly operations
report covering occupancy, collections, delinquencies, losses, recoveries, cash
flows and such other property level information as may reasonably be requested
by Buyer and (y) within 30 days after the last day of each calendar quarter in
any fiscal year, an asset management report prepared by Seller or Guarantor.

(j)    Seller shall at all times comply with all laws, ordinances, rules and
regulations of any federal, state, municipal or other public authority having
jurisdiction over Seller or any of its assets, except to the extent any failure
thereof is not reasonably likely to result in a Material Adverse Effect. Seller
shall do or cause to be done all things reasonably necessary to preserve and
maintain in full force and effect its legal existence, and all licenses material
to its business.

(k)    Seller shall at all times keep proper books of records and accounts in
which full, true and correct entries shall be made of its transactions in
accordance with GAAP and set aside on its books from its earnings for each
fiscal year all such proper reserves in accordance with GAAP.

(l)    Seller shall observe, perform and satisfy all the terms, provisions and
covenants required to be observed, performed or satisfied by it, and shall pay
when due all costs, fees and expenses required to be paid by it, under the
Transaction Documents. Seller shall pay and discharge all Taxes, levies, liens
and other charges on its assets and on the Collateral that, in each case, in any
manner would create any Lien upon the Collateral, except for Permitted Liens or
similar charges.

(m)    Seller will maintain records with respect to the Collateral and the
conduct and operation of its business with no less a degree of prudence than if
the Collateral were held by Seller for its own account.

(n)    In the event that Guarantor terminates BXMT Advisors L.L.C. as
Guarantor’s external manager pursuant to the Second Amended and Restated
Management Agreement, dated as of October 23, 2014, between Guarantor and BXMT
Advisors L.L.C., any replacement external manager or switch to internal
management shall be subject to Buyer’s prior written approval, not to be
unreasonably withheld, conditioned or delayed.

 

-57-



--------------------------------------------------------------------------------

13. SINGLE-PURPOSE ENTITY

Seller hereby represents and warrants to Buyer, and covenants with Buyer, that
as of the date hereof and so long as any of the Transaction Documents shall
remain in effect:

(a)    It is and intends to remain Solvent and it has paid and will pay its
debts and liabilities (including employment and overhead expenses) from and
solely to the extent of its own assets as the same shall become due.

(b)    It has complied and will comply with the provisions of its organizational
documents (i.e. certificate of formation and operating agreement) in all
material respects.

(c)    It has done or caused to be done and will, to the extent under its
control, do all things necessary to observe corporate formalities and to
preserve its existence.

(d)    It has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates, its members
and any other Person (except, in each case, to the extent consolidation is
permitted under GAAP or as a matter of law), and, to the extent required by law,
it will file its own tax returns, if any (except, for the avoidance of doubt, if
Seller is included as part of a consolidated, unitary, combined or similar tax
return, or if Seller is disregarded as a separate entity for applicable tax
purposes).

(e)    It has been, is and will be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any misunderstanding of which it has Actual
Knowledge regarding its status as a separate entity, shall conduct business in
its own name, shall not identify itself or any of its Affiliates as a division
or part of the other, shall maintain and utilize separate stationery, invoices
and checks, and allocate fairly and reasonably any overhead for shared office
space and for services performed by an employee of an Affiliate.

(f)    It has not owned and will not own any property or any other assets other
than Purchased Loans, cash and its interest under any associated Hedging
Transactions.

(g)    It has not engaged and will not engage in any business other than the
acquisition, origination, ownership, servicing, enforcement, financing and
disposition of Purchased Loans in accordance with the applicable provisions of
the Transaction Documents and its organizational documents.

(h)    It has not entered into, and will not enter into, any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
substantially similar to those that would be available on an arm’s-length basis
with Persons other than such Affiliate.

(i)    It has not incurred and will not incur any Indebtedness or other
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than (A) with respect to the
Purchased Loan Documents, and (B) trade

 

-58-



--------------------------------------------------------------------------------

payables in the ordinary course of its business which are either (x) no more
than ninety (90) days past due and do not exceed $500,000.00 in the aggregate or
(y) more than ninety (90) days past due and do not exceed $250,000.00 in the
aggregate, and are being contested in good faith and for which adequate reserves
are maintained, and (C) as otherwise expressly permitted under this Agreement.

(j)    It has not made and will not make any loans or advances to any other
Person, except as permitted under this Agreement, and shall not acquire
obligations or securities of any member or any Affiliate of any member or any
other Person.

(k)    It will maintain adequate capital derived from income from its business
operations for the normal obligations reasonably foreseeable in a business of
its size and character and in light of its contemplated business operations.

(l)    It shall not seek its dissolution, liquidation or winding up, in whole or
in part, or suffer any Change of Control or consolidation or merger with respect
to Seller.

(m)    It will not commingle its funds and other assets with those of any of its
Affiliates or any other Person.

(n)    It has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any of its Affiliates or any other Person.

(o)    Except as expressly permitted under this Agreement, it has not held and
will not hold itself out to be responsible for the debts or obligations of any
other Person.

(p)    Seller shall not take any Act of Insolvency without the affirmative vote
of the Independent Director.

(q)    It shall at all times maintain at least one Independent Director. For so
long as the Repurchase Obligations remain outstanding, Seller shall not take any
of the actions contemplated by Section 13(p) above (including, to the extent,
applicable without the affirmative vote of such Independent Director).

(r)    It shall not pledge its assets to secure the obligations of any other
Person.

 

14. EVENTS OF DEFAULT; REMEDIES

(a)    After the occurrence and during the continuance of an Event of Default,
Seller hereby appoints Buyer as attorney-in-fact of Seller in accordance with
Section 7(b) for the purpose of carrying out the provisions of this Agreement
and taking any action and executing or endorsing any instruments that Buyer may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. With respect to
each Transaction, each of the following clauses (i) through (xv) shall be an
Event of Default under this Agreement:

 

  (i)

Seller fails to repurchase the Purchased Loans upon the applicable Repurchase
Date;

 

-59-



--------------------------------------------------------------------------------

  (ii)

Seller fails to cure a Margin Deficit in accordance with Section 4 hereof;

 

  (iii)

an Act of Insolvency occurs with respect to Seller or Guarantor;

 

  (iv)

Guarantor fails to qualify as a REIT (after giving effect to any cure or
corrective periods or allowances pursuant to the Code);

 

  (v)

either (A) the Transaction Documents shall for any reason not cause, or shall
cease to cause, Buyer (or its designee) to be the owner free of any adverse
claim of any of the Purchased Loans, or (B) if a Transaction is recharacterized
as a secured financing, the Transaction Documents with respect to any
Transaction shall for any reason cease to create a valid first priority security
interest in favor of Buyer (or its designee) in any of the Purchased Loans;

 

  (vi)

if an event occurs which would constitute (a) an “event of default” under any
Hedging Transaction or (b) a “termination event” or an “additional termination
event” under any Hedging Transaction (and, in either case, Seller has failed to
cure the “event of default” within the applicable cure period or to meet its
obligation to pay the Early Termination Amount, if any, pursuant to the terms of
such Hedging Transaction);

 

  (vii)

failure of Buyer to receive within one (1) Business Day after any Remittance
Date the accreted value of the Price Differential (less any amount of such Price
Differential previously paid by Seller to Buyer);

 

  (viii)

failure of Seller to make any other payment owing to Buyer which has become due,
whether by acceleration or otherwise under the terms of this Agreement (other
than due to any act or failure to act of Depository to the extent available
funds are on deposit in the applicable Cash Management Account), which failure
is not remedied within three (3) Business Days after written notice thereof to
Seller from Buyer;

 

  (ix)

any Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, or (iii) terminate the
activities of Seller as contemplated by the Transaction Documents;

 

  (x)

a Change of Control shall have occurred;

 

  (xi)

any representation (other than a MTM Representation) made by Seller or Guarantor
in any Transaction Document shall have been incorrect or untrue in any material
respect when made or repeated or deemed to have been made or repeated and such
incorrect or untrue representation exists

 

-60-



--------------------------------------------------------------------------------

 

and continues unremedied for ten (10) Business Days after the earlier of receipt
of written notice thereof from Buyer or Seller’s acquiring Actual Knowledge of
such incorrect or untrue representation (other than the representations and
warranties set forth in Section 10(b)(viii) of this Agreement made by Seller,
which shall not be considered an Event of Default if incorrect or untrue in any
material respect, provided Seller repurchases the related Purchased Loan on an
Early Repurchase Date no later than three (3) Business Days after receiving
notice of such incorrect or untrue representation and terminates the related
Transaction; provided further Seller shall not have made any such representation
with actual knowledge that it was materially incorrect or untrue at the time
made);

 

  (xii)

(i) Guarantor breaches any of the payment obligations set forth in the Guaranty
or (ii) Guarantor shall fail to observe any of the financial covenants set forth
in the Guaranty or (iii) shall have defaulted or failed to perform any of the
other obligations under the Guaranty in any material respect and such default or
failure referred to in this clause (iii) remains uncured for a period of seven
(7) Business Days after the earlier of receipt of notice thereof from Buyer or
Seller’s acquiring Actual Knowledge of such default or failure by Guarantor;

 

  (xiii)

a final non-appealable judgment by any competent court in the United States of
America for the payment of money in an amount greater than $100,000 (in the case
of Seller) or $5,000,000 (in the case of the Guarantor) shall have been rendered
against Seller or Guarantor, and remains undischarged or unpaid for a period of
forty-five (45) days, during which period execution of such judgment is stayed
by the posting of cash or a bond or other collateral acceptable to Buyer in the
amount of the judgment;

 

  (xiv)

Seller or Guarantor shall have (x) defaulted under any note, indenture, loan
agreement, guaranty or other Indebtedness to which it is a party, which default
(A) involves the failure to pay a matured obligation in excess of $100,000 (in
the case of Seller) or the greater of (a) $5,000,000 or (b) the lesser of (i) 5%
of Tangible Net Worth (as such term is defined in the Guaranty) and (ii)
$25,000,000 (in the case of Guarantor), or (B) results in the acceleration of
the maturity of such Indebtedness in excess of a principal amount of $100,000
(in the case of Seller) or the greater of (a) $5,000,000 or (b) the lesser of
(i) 5% of Tangible Net Worth (as such term is defined in the Guaranty) and (ii)
$25,000,000 (in the case of Guarantor) by any other party to or beneficiary of
such note, indenture, loan agreement, guaranty or other Indebtedness or
(y) failed to perform any other material non-payment obligation under such note,
indenture, loan agreement, guaranty or other Indebtedness with an asserted
actual out-of-pocket damages claim in excess of the limits referenced in clause
(x) with respect to Seller or Guarantor, as applicable and acceleration occurs
under such Indebtedness as a result thereof; provided, however,

 

-61-



--------------------------------------------------------------------------------

 

that any such default, failure to perform or breach shall not constitute an
Event of Default if Seller or Guarantor cures such default or failure to
perform, as the case may be, within the grace notice and/or cure period, if any,
provided under the applicable agreement; or

 

  (xv)

if Seller or Guarantor shall breach or fail to perform any of the terms,
agreements, conditions, covenants or obligations applicable to such Person under
this Agreement, any other Transaction Document or any Purchased Loan Document to
which such Person is a party, other than as specifically otherwise referred to
in this definition of “Event of Default” (including, without limitation, the
failure by Seller to deliver any report required pursuant to Section 12(i)), and
such breach or failure to perform is not remedied within fifteen (15) Business
Days after written notice thereof to Seller from the applicable party or its
successors or assigns; (each of (i) through (xv), an “Event of Default”).

(b)    If an Event of Default shall occur and be continuing, the following
rights and remedies shall be available to Buyer:

 

  (i)

At the option of Buyer, exercised by written notice to Seller (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Act of Insolvency), the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (the date on which such option is exercised or deemed to
have been exercised being referred to hereinafter as the
“Accelerated Repurchase Date”).

 

  (ii)

If Buyer exercises or is deemed to have exercised the option referred to in
Section 14(b)(i) of this Agreement:

 

  (A)

Seller’s obligations hereunder to repurchase all Purchased Loans shall become
immediately due and payable on and as of the Accelerated Repurchase Date; and

 

  (B)

to the extent permitted by applicable law, the Repurchase Price with respect to
each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the outstanding Purchase Price for such
Transaction (decreased by (I) any amounts actually remitted to Buyer by the
Depository or Seller from time to time pursuant to Sections 4 or 5 of this
Agreement and applied to such Repurchase Price, and (II) any amounts applied to
the Repurchase Price pursuant to Section 14(b)(iii) of this Agreement); and

 

-62-



--------------------------------------------------------------------------------

  (C)

the Custodian shall, upon the request of Buyer, deliver to Buyer all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Loans.

 

  (iii)

Upon the occurrence and during the continuance of an Event of Default with
respect to Seller, Buyer may (A) immediately sell, at a public or private sale
in a commercially reasonable manner in accordance with Requirements of Law, and
with prior written notice to Seller, at such price or prices as Buyer may
reasonably deem satisfactory any or all of the Purchased Loans or (B) in its
sole discretion elect, in lieu of selling all or a portion of such Purchased
Loans, to give Seller credit for such Purchased Loans in an amount equal to the
market value of such Purchased Loans as determined by Buyer in its sole
discretion against the aggregate unpaid Repurchase Price for such Purchased
Loans and any other amounts owing by Seller under the Transaction Documents. The
proceeds of any disposition of Purchased Loans effected pursuant to this Section
14(b)(iii) shall be applied in accordance with Section 5(g).

 

  (iv)

The parties recognize that it may not be possible to purchase or sell all of the
Purchased Loans on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Loans may
not be liquid. In view of the nature of the Purchased Loans, the parties agree
that liquidation of a Transaction or the Purchased Loans does not require a
public purchase or sale and that a good faith private purchase or sale shall be
deemed to have been made in a commercially reasonable manner. Accordingly, Buyer
may elect, in its sole discretion in accordance with Requirements of Law, the
time and manner of liquidating any Purchased Loans, and nothing contained herein
shall (A) obligate Buyer to liquidate any Purchased Loans on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Loans in the same manner or on the same Business Day or (B) constitute
a waiver of any right or remedy of Buyer.

 

  (v)

Seller shall be liable to Buyer for (A) the amount of all actual out-of-pocket
expenses, including reasonable legal fees and expenses, actually incurred by
Buyer in connection with or as a consequence of an Event of Default with respect
to Seller, (B) all actual costs incurred in connection with the termination of
Hedging Transactions, and (C) any other actual out-of-pocket loss, damage, cost
or expense directly arising or resulting from the occurrence and continuance of
an Event of Default with respect to Seller.

 

  (vi)

Buyer shall have, in addition to its rights and remedies under the Transaction
Documents, all of the rights and remedies provided by applicable federal, state,
foreign, and local laws (including, without limitation, if the Transactions are
recharacterized as secured financings, the rights and remedies of a secured
party under the UCC of the State of

 

-63-



--------------------------------------------------------------------------------

 

New York or, with respect to any Foreign Purchased Loan, the equivalent
Requirement of Law in the relevant non-U.S. jurisdiction, to the extent that the
UCC or such other Requirement of Law is applicable, and the right to offset any
mutual debt and claim and the right to appropriate the Purchased Loans in
accordance with this Section 12(b)(vi)), in equity, and under any other
agreement between Buyer and Seller. Without limiting the generality of the
foregoing, Buyer shall be entitled to set off the proceeds of the liquidation of
the Purchased Loans against all of Seller’s obligations to Buyer pursuant to
this Agreement, whether or not such obligations are then due, without prejudice
to Buyer’s right to recover any deficiency. The parties hereto agree that the
method of valuation of Purchased Loans provided for in this Section 12(b)(vi)
shall constitute a commercially reasonable method of valuation for the purposes
of the FCA Regulations.

 

  (vii)

Subject to the notice and grace periods set forth herein, Buyer may exercise any
or all of the remedies available to Buyer immediately upon the occurrence and
continuance of an Event of Default (other than with respect to Buyer) and at any
time during the continuance thereof. All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies which Buyer may have.

 

  (viii)

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense Seller might otherwise have arising from the use
of nonjudicial process, disposition of any or all of the Purchased Loans, or
from any other election of remedies. Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

 

  (ix)

Upon the designation of any Accelerated Repurchase Date, Buyer may, without
prior notice to Seller, set off any sum or obligation (whether or not arising
under this Agreement, whether matured or unmatured, whether or not contingent
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by Seller to Buyer or any Affiliate of Buyer against any sum
or obligation (whether or not arising under this Agreement, whether matured or
unmatured, whether or not contingent and irrespective of the currency, place of
payment or booking office of the sum or obligation) owed by Buyer or any
Affiliate of Buyer to Seller. Buyer will give written notice to the other party
of any set off effected under this Section 14(b)(ix). If a sum or obligation is
unascertained, Buyer may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 14(b)(ix)

 

-64-



--------------------------------------------------------------------------------

 

shall be effective to create a charge or other security interest. This Section
14(b)(ix) shall be without prejudice and in addition to any right of set-off,
combination of accounts, lien or other rights to which any party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).

 

  (x)

With respect to any Foreign Purchased Loan, Buyer may take any steps necessary
to vest all or any of such Foreign Purchased Loan in the name of Buyer (or its
designee) including completing and submitting any Transfer Certificate to the
relevant facility agent and making payment of any transfer fees. Seller hereby
agrees that any such transfer fees paid by Buyer will constitute “Indemnified
Amounts” for the purposes of Section 27 of this Agreement.

 

15. SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

16. RECORDING OF COMMUNICATIONS

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.

 

17. NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial, United
States Postal Service or Royal Mail, with proof of delivery, or (d) by email
with proof of delivery to the address specified in Annex I hereto or at such
other address and

 

-65-



--------------------------------------------------------------------------------

person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section. A notice shall be deemed to have been given: (a) in the
case of hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (c) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (d) in the case of email, upon receipt of
confirmation of transmission and delivery, respectively, provided that such
notice sent by email was also delivered as required in this Section. A party
receiving a notice which does not comply with the technical requirements for
notice under this Section may elect to waive any deficiencies and treat the
notice as having been properly given. Notwithstanding the foregoing, in the
event that Seller directs Buyer to transfer funds pursuant to a Transaction or
otherwise in accordance with Section 3 or 4 to an account or recipient other
than Seller’s wiring instructions specified on Annex I, such direction shall be
in writing (including in a Confirmation) and signed by two (2) authorized
officers of Seller.

 

18. ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

19. NON-ASSIGNABILITY

(a)    The rights and obligations of Seller under the Transaction Documents and
under any Transaction shall not be assigned by Seller without the prior written
consent of Buyer.

(b)    Upon prior written notice to Seller, Buyer shall be entitled to assign an
interest in its rights and obligations under the Transaction Documents and/or
under any Transaction to any other Person or issue one or more participation
interests with respect to any or all of the Transactions and, in connection
therewith, may bifurcate or allocate (i.e. senior/subordinate) amounts due to
Buyer; provided, however, in all such instances, so long as no Event of Default
has occurred and is continuing, (i) Buyer may not assign an interest in its
rights and obligations under the Transaction Documents and/or under any
Transaction or issue one or more participation interests with respect to any or
all of the Transactions to any Prohibited Transferee, (ii) Buyer shall retain
control and authority over its rights and obligations under the Transaction
Documents and/or under any Transaction, (iii) Seller shall not be obligated to
deal directly or indirectly with any party other than Buyer, and (iv) Seller
shall not be charged for, incur or be required to pay or reimburse Buyer or any
assignee, transferee, participant or other third party for any costs that would
not have been incurred but for the assignment, participation, bifurcation or
allocation by Buyer in accordance with this Section 19(b). In furtherance of and
without limitation to the foregoing, in no event shall Buyer confer on or grant
any rights in any Person other than Buyer any right to determine the Market
Value of any Purchased Loan, to declare a Margin Deficit, to determine whether a
Default or Event of Default has occurred or is continuing, to approve a
Purchased Loan, to make available to Seller Margin Excess, or to enforce any
provision of any Transaction Documents against Seller or Guarantor, it being
understood and agreed that nothing herein shall restrict or limit Buyer’s right
to consult with and consider the views and opinions of any assignee, transferee
or participant under this Agreement.

 

-66-



--------------------------------------------------------------------------------

(c)    Buyer, acting solely for this purpose as a non-fiduciary agent of Seller,
shall maintain a register for the recordation of each assignment pursuant to
Section 19(b) above and the name and address of any assignee, and the Repurchase
Price and Price Differential owing to such assignee (the “Register”). The
entries in the Register shall be conclusive absent manifest error. Buyer and
Seller shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as the owner of the applicable rights and obligations and no
transfer or assignment shall be effective unless duly noted in the Register. The
Register shall be available for inspection by Seller at any reasonable time and
from time to time upon reasonable request.

(d)    Buyer and each assignee, if any that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Seller, maintain a register
on which it records such sale, the name and address of the applicable
participant and, with respect to each such participant, the participated
Repurchase Price and Price Differential (the “Participant Register”). Neither
Buyer nor any such assignee shall have any obligation to disclose the identity
of any participant or any information relating to a participant’s interest in
any obligations under any Transaction Document to any Person except (i) to the
extent that the Internal Revenue Service requests such disclosure (from Seller,
Guarantor, Buyer, such assignee or otherwise) or such disclosure is otherwise
reasonably determined to be required to establish that such obligation is in
registered form under Section 5f.103-1I of the United States Treasury
Regulations (the “Treasury Regulations”), and (ii) the portion of the
Participant Register relating to any such participant requesting (directly or
through Buyer or an assignee) payment from Seller under the Transaction
Documents shall be made available to Seller upon reasonable request. The entries
in the Participant Register shall be conclusive absent manifest error. The
applicable Buyer shall treat each Person whose name is recorded in the
Participant Register as the owner of the applicable participation for all
purposes of this Agreement and no sale of a participation shall be effective
unless duly noted in the Participant Register.

(e)    Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in the Transaction Documents, express
or implied, shall give to any Person, other than the parties to the Transaction
Documents and their respective successors, any benefit or any legal or equitable
right, power, remedy or claim under the Transaction Documents.

 

20. GOVERNING LAW

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof. The parties hereto
intend that the provisions of section 5-1401 of the New York General Obligations
Law shall apply to this Agreement.

 

21. NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or

 

-67-



--------------------------------------------------------------------------------

waiver of any provision of this Agreement and no consent by any party to a
departure herefrom shall be effective unless and until such shall be in writing
and duly executed by both of the parties hereto. Without limitation on any of
the foregoing, the failure to give a notice pursuant to Section 4(a) or 4(b)
hereof will not constitute a waiver of any right to do so at a later date.

 

22. USE OF EMPLOYEE PLAN ASSETS

(a)    If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA, and the other party may proceed in
reliance thereon but shall not be required so to proceed.

(b)    Subject to the last sentence of subparagraph (a) of this Section, any
such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available unaudited statement of its financial condition.

(c)    By entering into a Transaction pursuant to this Section, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

23. INTENT

(a)    The parties recognize and agree that: (i) each Transaction is a
“repurchase agreement” as that term is defined in Section 101(47) of the
Bankruptcy Code and a “securities contract” as that term is defined in
Section 741(7) of the Bankruptcy Code, (ii) payments under this Agreement are
deemed “margin payments” or “settlement payments,” as defined in Section 741 of
the Bankruptcy Code, and (iii) the grant of a security interest set forth in
Sections 6 and 29(b) hereof and the Guaranty, each of which secures the rights
of Buyer hereunder also constitutes a “repurchase agreement” as contemplated by
Section 101(47)(A)(v) of the Bankruptcy Code and a “securities contract” as
contemplated by Section 741(7)(A)(xi) of the Bankruptcy Code. It is further
understood that this Agreement constitutes a “master netting agreement” as
defined in Section 101(38A) of the Bankruptcy Code, as amended, with respect to
the Transaction so constituting a “repurchase agreement” or “securities
contract”. The parties intend and recognize that the arrangements under this
Agreement are to constitute a “title transfer financial collateral arrangement”
or a “security financial collateral arrangement” for the purposes of the
Financial Collateral Arrangements (No 2) Regulations 2003
(the “FCA Regulations”).

(b)     The parties recognize and agree that each of Buyer and Seller is a “repo
participant” as that term is defined in Section 101(46) of the Bankruptcy Code.

(c)    The parties recognize and agree that each party (for so long as each is
either a “financial institution,” “financial participant,” repo participant, or
“master netting participant” or other entity listed in Section 555, 559, 561,
362(b)(6), or 362(b)(7) of the Bankruptcy Code)

 

-68-



--------------------------------------------------------------------------------

shall be entitled to the “safe harbor” benefits and protections afforded under
the Bankruptcy Code with respect to a “repurchase agreement” and a “securities
contract” and a “master netting agreement,” including (x) the rights set forth
in Sections 3 and 14 and in Section 555, 559, and 561 of the Bankruptcy Code to
liquidate the Purchased Loans and/or accelerate or terminate this Agreement, and
(y) the right to offset or net out termination payments, payment amounts or
other transfer obligations and otherwise exercise contractual rights as set
forth in Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o), and 546 of the
Bankruptcy Code.

(d)    Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement as a “repurchase agreement”, “securities
contract” and/or “master netting agreement”, or (ii) each party as a “repo
participant” within the meaning of the Bankruptcy Code except insofar as, in the
case of a “repurchase agreement”, the term of the Transactions, would render
such definition inapplicable.

(e)    It is understood that either party’s right to accelerate or terminate
this Agreement or to liquidate assets delivered to it in connection with the
Transactions hereunder or to exercise any other remedies pursuant to Section 14
or 29 hereof is a contractual right to accelerate, terminate or liquidate this
Agreement or the Transactions as described in Sections 555 and 559 of the
Bankruptcy Code. It is further understood and agreed that either party’s right
to cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation, or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with, this Agreement as described in Section 561
of the Bankruptcy Code.

(f)    The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each of the Transactions hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to the Transactions would render such definition inapplicable).

(g)    The parties agree and acknowledge that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under the Transactions hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

(h)    In light of the intent set forth above in this Section 23, each Party
agrees that, from time to time upon the written request of the other Party (the
“Requesting Party”), each Party will execute and deliver any supplements,
modifications, addendums or other documents as may be necessary or desirable, in
the Requesting Party’s good faith discretion, in order to cause this Agreement
and the Transactions contemplated hereby to qualify for, comply with the
provisions of, or otherwise satisfy, maintain or preserve the criteria for safe
harbor treatment under the Bankruptcy Code for “repurchase agreements”,
“securities contracts” and “master netting agreements”; provided, however, that
either Party’s failure to request, or either Party’s

 

-69-



--------------------------------------------------------------------------------

failure to execute, such supplements, modifications, addendums or other
documents does not in any way alter or otherwise change the intention of the
parties hereto that this Agreement and the Transactions hereunder constitute
“repurchase agreements”, “securities contracts” and/or a “master netting
agreement” as such terms are defined in the Bankruptcy Code.

(i)    Notwithstanding anything to the contrary in this Agreement, it is the
intention of the parties that, for U.S. Federal, state and local income and
franchise tax purposes, the Transactions constitute a loan from Buyer to Seller,
and that Seller is and, so long as no Event of Default shall have occurred and
be continuing, will continue to be, treated as the owner of the Purchased Loans
for such purposes. Unless prohibited by applicable law, Seller and Buyer (and
its assignees and participants, if any) shall treat the Transactions as
described in the preceding sentence for all U.S. Federal, state and local income
and franchise tax purposes (including, without limitations, on any and all
filings with any U.S. Federal, state or local taxing authority).

 

24. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a)    in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b)    in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c)    in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

25. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a)    Each party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

(b)    To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to

 

-70-



--------------------------------------------------------------------------------

itself or any of its property, such party hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of any action brought to enforce
its obligations under this Agreement or relating in any way to this Agreement or
any Transaction under this Agreement.

(c)    The parties hereby irrevocably waive, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 25 shall affect the right of Buyer or
Seller to serve legal process in any other manner permitted by law or affect the
right of Buyer or Seller to bring any action or proceeding against the other
party or its property in the courts of other jurisdictions.

(d)    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

26. NO RELIANCE

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

(a)    It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b)    It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party;

(c)    It is a sophisticated and informed Person that has a full understanding
of all the terms, conditions and risks (economic and otherwise) of the
Transaction Documents and each Transaction thereunder and is capable of assuming
and willing to assume (financially and otherwise) those risks;

(d)    It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation; and

 

-71-



--------------------------------------------------------------------------------

(e)    It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

 

27. INDEMNITY

Seller hereby agrees to indemnify Buyer and each of its officers, directors,
employees and agents (“Indemnified Parties”) from and against any and all actual
out-of-pocket liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, fees, costs, expenses (including reasonable attorneys fees and
disbursements of outside counsel) or disbursements (all of the foregoing,
collectively “Indemnified Amounts”) which may at any time (including, without
limitation, such time as this Agreement shall no longer be in effect and the
Transactions shall have been repaid in full) be imposed on or asserted against
any Indemnified Party in any way whatsoever arising out of or in connection
with, or relating to, this Agreement or any Transactions thereunder or any
action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing; provided, that Seller shall not be liable
for Indemnified Amounts resulting from the gross negligence or willful
misconduct of any Indemnified Party. Without limiting the generality of the
foregoing, Seller agrees to hold Buyer harmless from and indemnify Buyer against
all Indemnified Amounts with respect to all Purchased Loans relating to or
arising out of any violation or alleged violation of any Environmental Law, rule
or regulation or any consumer credit laws, including without limitation ERISA,
the Truth in Lending Act and/or the Real Estate Settlement Procedures Act, that,
in each case, results from anything other than Buyer’s gross negligence or
willful misconduct. In any suit, proceeding or action brought by Buyer in
connection with any Purchased Loan for any sum owing thereunder, or to enforce
any provisions of any Purchased Loan, Seller will save, indemnify and hold Buyer
harmless from and against all actual out-of-pocket expense (including reasonable
attorneys’ fees of outside counsel), actual out-of-pocket loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by Seller of any obligation thereunder or arising out of
any other agreement, indebtedness or liability at any time owing to or in favor
of such account debtor or obligor or its successors from Seller. This Section 27
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

28. DUE DILIGENCE

Seller acknowledges that, at reasonable times and upon reasonable notice to
Seller, Buyer has the right to perform continuing due diligence reviews with
respect to the Purchased Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Seller agrees that upon reasonable prior written notice to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Purchased Loan Files,
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Purchased Loans in the possession or under the
control of Seller, any other servicer or subservicer of Seller and/or the
Custodian. Seller also shall make available to Buyer upon

 

-72-



--------------------------------------------------------------------------------

reasonable advance written notice a knowledgeable financial or accounting
officer for the purpose of answering financial or accounting questions
respecting the Purchased Loan Files and the Purchased Loans. Without limiting
the generality of the foregoing, Seller acknowledges that Buyer may enter into
Transactions with Seller based solely upon the information provided by Seller to
Buyer and the representations, warranties and covenants contained herein, and
that Buyer, at its option, has the right at any time to conduct a partial or
complete due diligence review on some or all of the Purchased Loans. Buyer may
underwrite such Purchased Loans itself or engage a third party underwriter to
perform such underwriting. Seller agrees to reasonably cooperate with Buyer and
any third party underwriter reasonably acceptable to Seller in connection with
such underwriting, including, but not limited to, providing Buyer and any third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Loans in the possession,
or under the control, of Seller. Seller further agrees that Seller shall
reimburse Buyer for any and all actual costs and expenses reasonably incurred by
Buyer in connection with Buyer’s activities pursuant to this Section 28 and for
Buyer’s actual costs and out-of-pocket expenses incurred in connection with due
diligence reviews with respect to Eligible Loans which Seller proposes to make
the subject of a Transaction under this Agreement. Notwithstanding the
foregoing, (x) Seller’s obligation to reimburse Buyer for Buyer’s out-of-pocket
costs and expenses (including legal expenses) incurred in connection with
Eligible Loans which Seller proposes to make the subject of a Transaction shall
not exceed (1) with respect to each U.S. Purchased Loan, $15,000 with respect to
any individual Eligible Loan without Seller’s prior consent and (2) with respect
to each Foreign Purchased Loan, an amount to be agreed upon in writing by Seller
and Buyer prior to the commencement of due diligence, each acting reasonably and
(y) so long as an Event of Default has not occurred and is not continuing, with
respect to any due diligence Buyer proposes to perform with respect to any
Purchased Loan after the related Purchase Date which would create a
reimbursement obligation on the part of Seller, Buyer shall provide to Seller
prior written notice of such due diligence activities (including an estimate of
the cost) and a reasonable opportunity for Seller to demonstrate to Buyer that
such due diligence need not be performed, provided the final determination to
perform or not perform such due diligence shall be made by Buyer.

 

29. SERVICING

(a)    Seller and Buyer agree that all Servicing Rights with respect to the
Purchased Loans are being transferred hereunder to Buyer on the applicable
Purchase Date and such Servicing Rights shall be transferred by Buyer to Seller
upon Seller’s payment of the Repurchase Price for such applicable Purchased
Loan. Notwithstanding the purchase and sale of the Purchased Loans and Servicing
Rights hereby, Seller or, upon request by Seller, Servicer shall be granted a
revocable license to exercise the Servicing Rights with respect to the Purchased
Loans for the benefit of Buyer and, if Buyer shall exercise its rights to pledge
or hypothecate a Purchased Loan prior to the Repurchase Date pursuant to
Section 8, Buyer’s assigns (which license shall be deemed automatically revoked
upon the occurrence and during the continuance of an Event of Default);
provided, however, that the obligations of Seller or Servicer to service the
Purchased Loans shall cease, at Seller’s option, upon the payment by Seller to
Buyer of the Repurchase Price therefor. Seller shall cause Servicer to service
the Purchased Loans pursuant to the Servicing Agreement, in each case, in
accordance with Accepted Servicing Practices. Seller shall obtain the written
consent of Buyer prior to appointing any third party Servicer for a Purchased
Loan or entering into any Servicing Agreement with a Servicer (other than the
initial Servicing Agreement with Midland Loan Services as initial Servicer).

 

-73-



--------------------------------------------------------------------------------

(b)    Seller agrees that Buyer is the owner of all servicing records, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Purchased Loans (collectively, the “Servicing
Records”) so long as the Purchased Loans are subject to this Agreement. Seller
grants Buyer a security interest in all servicing fees and rights relating to
the Purchased Loans and all Servicing Records to secure the obligation of Seller
or Servicer to service in conformity with this Section and any other obligation
of Seller to Buyer. Seller covenants to safeguard such Servicing Records which
are in Seller’s possession and to deliver them promptly to Buyer or its designee
(including the Custodian) at Buyer’s request.

(c)    Upon the occurrence and during the continuance of an Event of Default,
Buyer may, in its sole discretion, (i) sell its right to the Purchased Loans on
a servicing released basis or (ii) terminate any Seller or Servicer of the
Purchased Loans with or without cause, in each case without payment of any
termination fee to the extent provided in the Servicing Agreement.

(d)    Seller shall not employ or permit Servicer to employ sub-servicers to
service the Purchased Loans without the prior written approval of Buyer in its
sole discretion.

(e)    The payment of servicing fees under any Servicing Agreement shall be
solely the obligation of Seller.

 

30. MISCELLANEOUS

(a)    All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement. In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC or, with respect to Foreign Purchased Loans, the equivalent
Requirements of Law in the relevant non-U.S. jurisdiction.

(b)    The Transaction Documents may be executed in counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument. Signatures delivered
by email (in PDF format) shall be considered binding with the same force and
effect as original signatures.

(c)    The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.

(d)    Without limiting the rights and remedies of Buyer under the Transaction
Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket costs and
expenses, including reasonable fees and expenses of outside accountants,
attorneys and advisors, incurred in connection with the preparation,
negotiation, execution and consummation of, and any amendment, supplement or
modification to, the Transaction Documents and the Transactions

 

-74-



--------------------------------------------------------------------------------

thereunder. Seller agrees to pay Buyer promptly all costs and expenses
(including reasonable expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Buyer of any obligations of Seller in respect of the Purchased Loans, or any
actual or attempted sale, or any exchange, enforcement, collection, compromise
or settlement in respect of any of the Collateral and for the custody, care or
preservation of the Collateral (including insurance costs) and defending or
asserting rights and claims of Buyer in respect thereof, by litigation or
otherwise. In addition, Seller agrees to pay Buyer promptly all reasonable
actual out-of-pocket costs and expenses (including reasonable expenses for legal
services of outside counsel) reasonably incurred in connection with the
maintenance of each Cash Management Account and registering the Collateral in
the name of Buyer or its nominee. All such expenses shall be recourse
obligations of Seller to Buyer under this Agreement.

(e)    Each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(f)    This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

(g)    The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(h)    Should any provision of this Agreement require judicial interpretation,
it is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(i)    The parties recognize that each Transaction is a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended.

 

31. TAXES

(a)    Any and all payments by or on account of any obligation of Seller under
any Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such

 

-75-



--------------------------------------------------------------------------------

Tax is an Indemnified Tax, then the sum payable shall be increased by Seller as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 31) Buyer receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b)    Seller shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)    Seller shall indemnify Buyer, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 31) payable or paid by Buyer or required to be withheld or deducted from
a payment to Buyer, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail calculation of the amount of such payment or
liability (together with a certified copy of the return reporting such payment,
if applicable or other evidence of such payment reasonably satisfactory to
Seller) delivered to Seller by Buyer shall be conclusive absent manifest error.

(d)    Buyer shall deliver to Seller such documentation as prescribed by
applicable law or as reasonably requested by Seller as will enable Seller to
determine whether or not payments hereunder or under any other Transaction
Document to or for the benefit of Buyer (or any assignee or participant thereof)
is subject to tax withholding, backup withholding or information reporting
requirements. Without limiting the generality of the foregoing, if Buyer (or an
assignee or participant thereof) is entitled to an exemption from or reduction
of withholding tax with respect to payments made under any Transaction Document,
Buyer shall deliver to Seller, at the time or times prescribed by applicable law
and otherwise as reasonably requested by Seller, such properly completed and
executed documentation as prescribed by applicable law or as reasonably
requested by Seller as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing:

(i)    On or prior to the date on which Buyer becomes a Buyer under this
Agreement and prior to the entry in the Register of any assignment to a U.S.
Person (and from time to time thereafter as required by applicable law or upon
the reasonable request of Seller) Buyer shall deliver to Seller two (2) executed
originals of IRS Form W-9 (or successor forms) certifying that Buyer (and/or
such assignee) is exempt from U.S. federal backup withholding tax.

(ii)    On or prior to entry in the Register of an assignment to an assignee
that is not a U.S. Person (and from time to time thereafter as required by
applicable law or upon the reasonable request of Seller) Buyer shall deliver to
Seller two (2) executed originals of IRS Forms W-8ECI, W-8BEN, W-8BEN-E, W-8IMY
(or any successor forms thereof, as applicable) or other applicable form,
certificate or document prescribed by the United States Internal Revenue Service
certifying as to such person’s entitlement to exemption from, or reduction in
the rate of, withholding Taxes.

(e)    If a payment made to Buyer (or any assignee or participant thereof) under
any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if

 

-76-



--------------------------------------------------------------------------------

such person were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such person shall deliver to Seller at the time or times prescribed
by law and at such time or times reasonably requested by Seller such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that such person has complied with it’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (c), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement

(f)    Buyer may not effect an assignment (and may not reflect such assignment
in the Register) to an assignee that is not a U.S. Person, unless such assignee
delivers a valid U.S. branch withholding certificate on IRS Form W-8IMY (or any
successor thereto) evidencing its agreement with Buyer and Seller to be treated
as a U.S. Person for U.S. federal withholding purposes.

(g)    Buyer (and each applicable assignee and participant) agrees that if any
form or certification it previously delivered (on behalf of itself or any
assignee or any participant thereof) expires or becomes obsolete or inaccurate
in any respect, it shall update (in the case of an assignee or participant, by
obtaining such updated form for such person) such form or certification or
promptly notify Seller in writing of its legal inability to do so.

(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 31 (including by the payment of additional amounts
pursuant to this Section 31), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 31 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 31(h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 31(h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 31(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
31(h) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i)    Buyer on the one hand, and each of Parlex 2 UK and Parlex 2 EUR (as
relevant) on the other hand, each confirm that it will take all steps (including
without limitation the completion of procedural formalities) reasonably required
by the other such that payments by the obligors in respect of the Foreign
Purchased Loans can be made without deduction or withholding for or on account
of tax so far as legally permissible.

 

-77-



--------------------------------------------------------------------------------

(j)    Buyer (and each of its designees) and Parlex 2 UK each confirm that it is
entitled to full exemption from tax imposed by the United Kingdom on interest
under the terms of the double taxation agreement between the United Kingdom and
the United States of America.

(k)    Buyer agrees that, so long as no Event of Default has occurred and is
continuing, it will promptly notify Seller if Buyer (or its designee) assigns or
otherwise transfers any interest in any Foreign Purchased Loan where it is aware
that to do so could result in any increased deduction or withholding for or on
account of tax from amounts payable by the obligors in respect of such Foreign
Purchased Loan.

(l)    Each party’s obligations under this Section 31 shall survive any
assignment of rights by, or the replacement of, Buyer, the termination of the
Transactions and the repayment, satisfaction or discharge of all obligations
under any Transaction Document.

 

32. JOINT AND SEVERAL OBLIGATIONS

(a)    Each Seller hereby acknowledges and agrees that (i) each Seller shall be
jointly and severally liable to Buyer to the maximum extent permitted by
Requirement of Law for all Repurchase Obligations, (ii) the liability of each
Seller with respect to the Repurchase Obligations (A) shall be absolute and
unconditional to the extent set forth in this Agreement and the other
Transaction Documents and shall remain in full force and effect (or be
reinstated) until all Repurchase Obligations shall have been paid, performed
and/or satisfied, as applicable, in full, and (B) until such payment,
performance and/or satisfaction, as applicable, has occurred, shall not be
discharged, affected, modified or impaired on the occurrence from time to time
of any event, including any of the following, whether or not with notice to or
the consent of each Seller, (1) the waiver, compromise, settlement, release,
termination or amendment (including any extension or postponement of the time
for payment, performance, satisfaction, renewal or refinancing) of any of the
Repurchase Obligations (other than a waiver, compromise, settlement, release or
termination in full of the Repurchase Obligations), (2) the failure to give
notice to each Seller of the occurrence of an Event of Default, (3) the release,
substitution or exchange by Buyer of any Purchased Loan (whether with or without
consideration) or the acceptance by Buyer of any additional collateral or the
availability or claimed availability of any other collateral or source of
repayment or any non-perfection or other impairment of collateral, (4) the
release of any Person primarily or secondarily liable for all or any part of the
Repurchase Obligations, whether by Buyer or in connection with any Act of
Insolvency affecting any Seller or any other Person who, or any of whose
property, shall at the time in question be obligated in respect of the
Repurchase Obligations or any part thereof, or (5) to the extent permitted by
Requirement of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section 32, result in the release or discharge of
any or all Sellers from the performance or observance of any Repurchase
Obligation, (iii) Buyer shall not be required first to initiate any suit or to
exhaust its remedies against any Seller or any other Person to become liable, or
against any of the Purchased Loans, in order to enforce the Transaction
Documents and each Seller expressly agrees that, notwithstanding the occurrence
of any of the foregoing, each Seller shall be and remain directly and primarily
liable for all sums due under any of the Transaction Documents, (iv) when making
any demand hereunder against any Seller, Buyer may, but shall be under no
obligation to, make a similar demand on any other Seller, and any failure by
Buyer to make any such demand or to collect any payments from any other Seller,
or

 

-78-



--------------------------------------------------------------------------------

any release of any such other Seller shall not relieve any Seller in a respect
of which a demand or collection is not made or Sellers not so released of their
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of Buyer against
Sellers, and (v) on disposition by Buyer of any property encumbered by any
Purchased Loans, each Seller shall be and shall remain jointly and severally
liable for any deficiency to the extent set forth in this Agreement and the
other Transaction Documents.

(b)    Buyer hereby acknowledges and agrees that the provisions of this
Section 32 and the obligation of each Seller to be jointly and severally liable
for the Repurchase Obligations do not and shall not violate any of the
provisions of Section 13 of this Agreement or otherwise cause any Seller to no
longer be a Special Purpose Entity.

 

-79-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.

 

BUYER: CITIBANK, N.A.

By:

 

/s/ Richard B. Schlenger

Name:

 

Richard B. Schlenger

Title:

 

Authorized Signatory

[SIGNATURES CONTINUE ON NEXT PAGE]

 

-80-



--------------------------------------------------------------------------------

SELLER:

PARLEX 2 FINANCE, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

PARLEX 2A FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

PARLEX 2 UK FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

PARLEX 2 EUR FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer